EXHIBIT 10.1

CREDIT AGREEMENT

dated as of September 18, 2013

among

TIPTREE OPERATING COMPANY, LLC,

as Borrower,

VARIOUS LENDERS,

and

FORTRESS CREDIT CORP.,

as Administrative Agent, Collateral Agent and Lead Arranger

 

 

$50,000,000 Senior Secured Credit Facility

 

 

 

Tiptree Credit Agreement

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1.    DEFINITIONS AND INTERPRETATION

     1   

1.1.

    

Definitions

     1   

1.2.

    

Accounting Terms

     37   

1.3.

    

Interpretation, etc.

     37   

1.4.

    

Certifications

     38   

SECTION 2.    LOANS

     38   

2.1.

    

Term Loans

     38   

2.2.

    

[Intentionally Reserved.]

     39   

2.3.

    

[Intentionally Reserved.]

     39   

2.4.

    

Pro Rata Shares; Availability of Funds

     39   

2.5.

    

Use of Proceeds

     39   

2.6.

    

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     40   

2.7.

    

Interest on Loans

     41   

2.8.

    

[Intentionally Reserved.]

     41   

2.9.

    

Default Interest

     41   

2.10.

    

Fees

     42   

2.11.

    

Scheduled Payments

     42   

2.12.

    

Voluntary Prepayments/Commitment Reductions

     43   

2.13.

    

Mandatory Prepayments/Commitment Reductions

     44   

2.14.

    

Application of Prepayments/Reductions

     46   

2.15.

    

General Provisions Regarding Payments

     47   

2.16.

    

Ratable Sharing

     48   

2.17.

    

LIBO Rate

     49   

2.18.

    

Increased Costs; Capital Adequacy

     50   

2.19.

    

Taxes; Withholding, etc.

     52   

2.20.

    

Obligation to Mitigate

     55   

2.21.

    

Defaulting Lenders

     55   

2.22.

    

Removal or Replacement of a Lender

     56   

2.23.

    

Incremental Credit Extensions

     57   

SECTION 3.    CONDITIONS PRECEDENT

     59   

3.1.

    

Closing Date

     59   

3.2.

    

Conditions to Each Credit Extension

     62   

SECTION 4.    REPRESENTATIONS AND WARRANTIES

     62   

4.1.

    

Organization; Requisite Power and Authority; Qualification

     62   

4.2.

    

Capital Stock and Ownership

     63   

4.3.

    

Due Authorization

     63   

4.4.

    

No Conflict

     63   

4.5.

    

Governmental Consents

     64   

 

Tiptree Credit Agreement

i



--------------------------------------------------------------------------------

4.6.

    

Binding Obligation

     64   

4.7.

    

Historical Financial Statements

     64   

4.8.

    

Projections

     64   

4.9.

    

No Material Adverse Change

     64   

4.10.

    

[Intentionally Reserved.]

     64   

4.11.

    

Adverse Proceedings, etc.

     64   

4.12.

    

Payment of Taxes

     65   

4.13.

    

Properties

     65   

4.14.

    

Environmental Matters

     66   

4.15.

    

No Defaults

     66   

4.16.

    

[Intentionally Reserved.]

     66   

4.17.

    

Governmental Regulation

     66   

4.18.

    

Margin Stock

     66   

4.19.

    

Employee Matters

     67   

4.20.

    

Employee Benefit Plans

     67   

4.21.

    

Certain Fees

     67   

4.22.

    

Solvency

     67   

4.23.

    

Compliance with Statutes, etc.

     67   

4.24.

    

Disclosure

     68   

4.25.

    

Patriot Act

     68   

4.26.

    

Foreign Assets Control Regulations and Anti-Money Laundering

     68   

SECTION 5.    AFFIRMATIVE COVENANTS

     69   

5.1.

    

Financial Statements and Other Reports

     69   

5.2.

    

Existence

     73   

5.3.

    

Payment of Taxes and Claims

     73   

5.4.

    

Maintenance of Properties

     73   

5.5.

    

Insurance

     73   

5.6.

    

Inspections

     74   

5.7.

    

Lenders Meetings

     74   

5.8.

    

Compliance with Laws

     74   

5.9.

    

Environmental

     75   

5.10.

    

[Intentionally Reserved.]

     76   

5.11.

    

Additional Material Real Estate Assets

     76   

5.12.

    

[Intentionally Reserved.]

     76   

5.13.

    

Further Assurances

     76   

5.14.

    

Miscellaneous Business Covenants

     77   

5.15.

    

Post Closing Matters

     77   

SECTION 6.    NEGATIVE COVENANTS

     77   

6.1.

    

Indebtedness

     77   

6.2.

    

Liens

     78   

6.3.

    

[Intentionally Reserved.]

     80   

6.4.

    

No Further Negative Pledges

     80   

6.5.

    

Restricted Junior Payments

     80   

6.6.

    

[Intentionally Reserved.]

     81   

 

Tiptree Credit Agreement

ii



--------------------------------------------------------------------------------

6.7.

    

Investments

     81   

6.8.

    

Financial Covenants

     82   

6.9.

    

Fundamental Changes; Disposition of Assets; Acquisitions

     82   

6.10.

    

Disposal of Subsidiary Interests

     83   

6.11.

    

Sales and Lease-Backs

     83   

6.12.

    

Transactions with Affiliates

     84   

6.13.

    

Conduct of Business

     85   

6.14.

    

[Intentionally Reserved.]

     85   

6.15.

    

Fiscal Year

     85   

6.16.

    

Deposit Accounts

     85   

6.17.

    

Amendments to Organizational Agreements

     85   

6.18.

    

Prepayments of Certain Indebtedness

     85   

6.19.

    

Limitation on Guaranties of Indebtedness by Subsidiaries

     86   

SECTION 7.    [INTENTIONALLY RESERVED.]

     86   

SECTION 8.    EVENTS OF DEFAULT

     86   

8.1.

    

Events of Default

     86   

SECTION 9.    AGENTS

     89   

9.1.

    

Appointment of Agents

     89   

9.2.

    

Powers and Duties

     89   

9.3.

    

General Immunity

     90   

9.4.

    

Agents Entitled to Act as Lender

     91   

9.5.

    

Lenders’ Representations, Warranties and Acknowledgment

     91   

9.6.

    

Right to Indemnity

     91   

9.7.

    

Successor Administrative Agent and Collateral Agent

     92   

9.8.

    

Collateral Documents

     93   

SECTION 10.  MISCELLANEOUS

     94   

10.1.

    

Notices

     94   

10.2.

    

Expenses

     94   

10.3.

    

Indemnity

     94   

10.4.

    

Set-Off

     95   

10.5.

    

Amendments and Waivers

     96   

10.6.

    

Successors and Assigns; Participations

     98   

10.7.

    

Independence of Covenants

     101   

10.8.

    

Survival of Representations, Warranties and Agreements

     101   

10.9.

    

No Waiver; Remedies Cumulative

     101   

10.10.

    

Marshalling; Payments Set Aside

     101   

10.11.

    

Severability

     102   

10.12.

    

Obligations Several; Actions in Concert

     102   

10.13.

    

Headings

     102   

10.14.

    

APPLICABLE LAW

     102   

10.15.

    

CONSENT TO JURISDICTION

     102   

10.16.

    

WAIVER OF JURY TRIAL

     103   

 

Tiptree Credit Agreement

iii



--------------------------------------------------------------------------------

10.17.

    

Confidentiality

     103   

10.18.

    

Usury Savings Clause

     104   

10.19.

    

Counterparts

     105   

10.20.

    

Effectiveness

     105   

10.21.

    

Patriot Act

     105   

10.22.

    

No Advisory or Fiduciary Relationship

     105   

 

Tiptree Credit Agreement

iv



--------------------------------------------------------------------------------

APPENDICES:

     A   

Term Loan Commitments

     B   

Notice Addresses

SCHEDULES:

     1.1(A)   

Operating Subsidiaries

     1.1(B)   

Certain Excluded Assets

     4.1   

Jurisdictions of Organization and Qualification

     4.2   

Capital Stock and Ownership

     4.13   

Real Estate Assets

     5.15   

Certain Post Closing Matters

     6.2   

Certain Liens

     6.7   

Certain Investments

     6.12   

Certain Affiliate Transactions

EXHIBITS:

     A   

Funding Notice

     B   

Term Loan Note

     C   

Compliance Certificate

     D   

[Intentionally Reserved.]

     E   

Assignment Agreement

     F   

U.S. Tax Compliance Certificate

     G-1   

Closing Date Certificate

     G-2   

Solvency Certificate

     H   

Pledge and Security Agreement

 

Tiptree Credit Agreement

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of September 18, 2013, is entered into by and
among TIPTREE OPERATING COMPANY, LLC, a Delaware limited liability company
(“Borrower”), the Lenders party hereto from time to time, and FORTRESS CREDIT
CORP. (“Fortress”), as Administrative Agent (together with its successors and
assigns in such capacity, “Administrative Agent”), Collateral Agent (together
with its successors and assigns in such capacity, “Collateral Agent”) and Lead
Arranger.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend a term loan credit facility to Borrower
in an aggregate initial amount not to exceed $50,000,000, the proceeds of which
will be used for the purposes specified in Section 2.5 hereof;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of certain of its direct Subsidiaries (to the extent permitted by law);

WHEREAS, Borrower believes that the consolidation of the Loans and other
accommodations under this Agreement will enhance Borrower’s borrowing powers and
facilitate the administration of its relationship with Agents and Lenders, all
to Borrower’s advantage; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
Recitals, exhibits and schedules hereto, shall have the following meanings:

“Accounts” means all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

Tiptree Credit Agreement

 



--------------------------------------------------------------------------------

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments, directly or indirectly, by
Borrower or any of its Subsidiaries in exchange for, or as part of, or in
connection with, any Permitted Acquisition, whether paid in cash or by exchange
of Capital Stock or of properties or otherwise and whether payable at or prior
to the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, “earn-outs” and other agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any person or business; provided, that (i) any such
future payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
the time of such sale to be established in respect thereof by Borrower or any of
its Subsidiaries and (ii) Acquisition Consideration shall exclude usual and
customary working capital adjustments (as determined in good faith by Borrower).

“Act” as defined in Section 4.25.

“Adjusted Economic Partnership Capital” means Economic Partnership Capital
adjusted to exclude any Excluded Subsidiary.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including with respect to any Environmental Claims), whether pending or, to the
knowledge of Borrower or any of its Subsidiaries, threatened against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote ten percent (10%) or more of the Securities having ordinary
voting power for the election of directors of such Person, or (ii) to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise.

“Agent” means each of Administrative Agent and Collateral Agent.

 

Tiptree Credit Agreement

 

2



--------------------------------------------------------------------------------

“Aggregate Amounts Due” as defined in Section 2.16.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit Agreement, dated as of September 18, 2013, as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Alternative Rate” means a rate of interest equal to the sum of (a) the per
annum rate of interest announced, from time to time, within Wells Fargo Bank,
N.A. at its principal office in San Francisco as its “prime rate,” with the
understanding that the “prime rate” is one of Wells Fargo Bank N. A.’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo Bank, N.A. may
designate; provided, however, that Administrative Agent may, upon prior written
notice to Borrower, choose a reasonably comparable index or source to use as the
basis for the Alternative Rate, plus (b) five and one-half percent (5.50%) per
annum.

“Applicable Margin” means a percentage, per annum, equal to 6.50% per annum.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, exclusive license or other
disposition to, or any exchange of property with, any Person, in one transaction
or a series of transactions, of all or any part of Borrower’s business, assets
or properties of any kind (including the disposition of any equity interests
directly or indirectly held by the Borrower in another Person or Subsidiary),
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired (excluding, without limitation, any sale, issuance
or other disposition of Capital Stock of Borrower), other than:

(a) dispositions of inventory, equipment or other assets in the ordinary course
of business (including pursuant to bulk sales);

(b) dispositions of used, worn-out, obsolete or surplus property and property no
longer used or useful in the businesses of Borrower;

(c) dispositions of assets that are made subject to a Capital Lease or purchase
money Indebtedness within 365 days after the acquisition, construction, lease or
improvement of the asset financed;

(d) dispositions of property that constitutes a casualty event;

(e) dispositions of cash or Cash Equivalents (or Investments that were cash or
Cash Equivalents when made);

 

Tiptree Credit Agreement

 

3



--------------------------------------------------------------------------------

(g) dispositions or discounts by Borrower or any of its Subsidiaries of
receivables or notes receivable arising in the ordinary course of business;

(h) leases, subleases, licenses or sublicenses of real property or personal
property (other than intellectual property) in the ordinary course of business;

(i) dispositions of other assets for aggregate consideration not to exceed
(i) $250,000 in the case of any single transaction or series of related
transactions or as the Administrative Agent may otherwise agree or
(ii) $1,000,000 in the aggregate during any Fiscal Year or as the Administrative
Agent may otherwise agree; and

(j) dispositions of Excluded Assets (other than Excluded Assets consisting of
the equity interests of any Subsidiary).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board of directors, president, chief executive
officer, chief financial officer, chief operating officer, chief compliance
officer, chief legal officer, vice president, treasurer, secretary, assistant
treasurer, assistant secretary, controller, and any other executive officer of
such Person.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the LIBO Rate, the term
“Business Day” shall mean any day which is a Business Day described in clause
(i) and which is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

Tiptree Credit Agreement

 

4



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency or
instrumentality of the United States the obligations of which are backed by the
full faith and credit of the United States, in each case maturing within one
(1) year after such date; (ii) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one (1) year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than one (1) year from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iv) time deposits, certificates of deposit or bankers’
acceptances maturing within one (1) year after such date and issued or accepted
by any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that (a) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator), and (b) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; (v) shares of any money market
mutual fund that at the time of acquisition thereof, (a) has substantially all
of its assets invested continuously in the types of investments referred to in
clauses (i) and (ii) above, (b) has net assets of not less than $500,000,000,
and (c) has the highest rating obtainable from either S&P or Moody’s; and
(vi) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (iv) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities.

“Cash Flow for Debt Service Coverage” means for any period, an amount determined
for TFI and Borrower and its Subsidiaries on a consolidated basis equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent deducted from Consolidated
Net Income for such period, the sum (without duplication) of (i) Consolidated
Interest Expense with respect to such period (including (x) net losses or any
obligations under any Interest Rate Agreements or other derivative instruments
entered into for the purpose of hedging interest rate risk and (y) costs of
surety bonds in connection with financing activities), plus (ii) Consolidated
Tax Expense with respect to such period, plus (iii) Consolidated Depreciation
Expense with respect to such period (including, for the avoidance of doubt,
depreciation on real estate and fixed assets of Care Investment Trust LLC), plus
(iv) Consolidated Amortization Expense with respect to such period (including,
for the avoidance of doubt, amortization on real estate and fixed assets of Care
Investment Trust LLC, the amortization of deferred financing fees or costs,
capital expenditures and the amortization of original issue discount resulting
from the issuance of Indebtedness at less than par, and any amortization of
intangibles, including, without limitation, goodwill), plus (v)

 

Tiptree Credit Agreement

 

5



--------------------------------------------------------------------------------

amortization or write-down of non-recurring, non-cash debt discount and debt
issuance costs, discounts and other similar fees and charges associated with
Indebtedness for such period, plus (vi) any other non-Cash items reducing
Consolidated Net Income, excluding any such non-Cash items that constitute an
accrual of or a reserve for cash charges for any future period, plus
(vii) reasonable costs, fees and expenses in connection with the transactions
contemplated by the Contribution Agreement and incurred up to 30 days after the
Closing Date in an aggregate amount not to exceed $100,000, plus
(viii) reasonable costs, fees and expenses in connection with the transactions
contemplated by the Credit Documents prior to the Closing Date or in an
aggregate amount not to exceed $50,000 incurred after the Closing Date, plus
(ix) out-of-pocket costs, fees and expenses in connection with any Permitted
Acquisition, other permitted Investments, permitted Asset Sales outside of the
ordinary course of business, issuance of Capital Stock, incurrence or amendment
or other modification of any Indebtedness and non-speculative hedging
transactions, in each case whether or not consummated, plus (x) any other
expenses or loss from extraordinary, unusual or non-recurring items and any
other non-recurring loss not to exceed 5.0% of Cash Flow for Debt Service
Coverage (or such greater amount as approved by Administrative Agent) for the
twelve month period most recently ended for which financial statements are
available, plus (xi) consultant, advisor and director fees and expenses accrued
or paid during the period to the extent permitted to be paid under the Credit
Documents in an aggregate amount not to exceed $750,000 in any Fiscal Year, plus
(xii) purchase accounting adjustments, plus (xiii) any contingent or deferred
payments (including, without limitation, severance, retention, earn-out
payments, non-compete payments and consulting payments but excluding ongoing
royalty payments) in connection with any Permitted Acquisition and paid or
accrued during such period, plus (xiv) payments received by Borrower or any of
its Consolidated Subsidiaries from business interruption insurance, to the
extent not otherwise included in Consolidated Net Income, plus (xv) losses,
costs or expenses to the extent covered by insurance and actually reimbursed or
with respect to which Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and is not subject to dispute, but only to the extent that such amount is in
fact reimbursed within 180 days of the date of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within such 180 days); provided that, for the avoidance
of doubt, amounts actually received in respect of such insurance shall not be
included or added back in calculating Cash Flow for Debt Service Coverage nor
shall any projected future losses be added back in calculating Cash Flow for
Debt Service Coverage as a result of any such event (except to the extent such
projected future losses exceed amounts reimbursable), plus (xvi) other non-Cash
charges and non-Cash losses for such period, excluding any such non-Cash charges
that constitute an accrual of or a reserve for cash charges for any future
period, plus (xvii) extraordinary or non-recurring costs and expenses incurred
in connection with facility consolidations, integration, closing and related
costs for such period in connection with Permitted Acquisitions (including,
without limitation, relocation, integration and facility opening and closings,
signing, retention or completion bonuses, transactions and restructuring charges
or reserves) not to exceed 5.0% of Cash Flow for Debt Service Coverage (or such
greater amount as approved by Administrative Agent) for the twelve month period
most recently ended for which financial statements are available, plus
(xviii) charges, costs and expenses associated with the relocation or closure of
facilities and costs associated with the transfer or relocation of employees in
connection with a Permitted

 

Tiptree Credit Agreement

 

6



--------------------------------------------------------------------------------

Acquisition not to exceed 5.0% of Cash Flow for Debt Service Coverage (or such
greater amount as approved by Administrative Agent) for the twelve month period
most recently ended for which financial statements are available, plus (xix) the
amount of ordinary course dividends or other distributions actually received in
Cash during such period from Excluded Subsidiaries, minus

(ii) the sum, without duplication of, (a) to the extent added back in
determining such Consolidated Net Income for such period the sum, without
duplication, of the amounts for such period of (i) any non-Cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business or any reversal of an accrual or
reserve for a potential cash item that reduced Cash Flow for Debt Service
Coverage in any prior period), plus (ii) any extraordinary, unusual or
non-recurring income or gains for such period, plus (b) 41% of Taxable Income
for such period.

Notwithstanding the foregoing, Cash Flow for Debt Service Coverage shall be
determined, with respect to any relevant period, after giving pro forma effect
to each Permitted Acquisition or Asset Sale consummated during such period
(including any incurrence, assumption, refinancing or repayment of Indebtedness
in connection therewith), as if such Permitted Acquisition, Asset Sale and
related transactions had been consummated on the first day of such period, and
such calculations shall be calculated containing (i) adjustments consistent with
Regulation S-X under the Securities Act of 1933 that may include cost savings
resulting from head count reduction, closure of facilities and similar
restructuring charges; provided that (A) a duly completed certificate signed by
the Chief Financial Officer of Borrower shall be delivered to Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 5.1(d), certifying that (x) such cost savings (which calculation
shall have been certified in an officer’s certificate delivered to
Administrative Agent for Administrative Agent’s review as promptly as
practicable after such calculation has been made) are reasonably identifiable
and factually supportable in the good faith judgment of Borrower and (y) such
actions are to be taken within, and such cost savings are expected to be
realized within twelve months after the consummation of such Permitted
Acquisition or Asset Sale, (B) projected amounts (and not yet realized) may no
longer be included in such calculation to the extent occurring more than twelve
full fiscal months after the specified action taken in order to realize such
projected cost savings, and (C) such cost savings shall not exceed 5.0% of Cash
Flow for Debt Service Coverage (or such greater amount as approved by
Administrative Agent) for the twelve month period most recently ended for which
financial statements are available and (ii) such other adjustments related to
projected or anticipated cost-savings or synergies related to such Permitted
Acquisition permitted by Section 6.7 (or otherwise agreed to by Requisite
Lenders) to the extent reasonably acceptable to Administrative Agent.

Notwithstanding the foregoing, Cash Flow for Debt Service Coverage shall be
determined, with respect to any amounts attributable to Excess CLO Partnership
Capital, by giving such amounts 50% credit of the amount otherwise calculated in
Cash Flow for Debt Service Coverage.

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit F.

 

Tiptree Credit Agreement

 

7



--------------------------------------------------------------------------------

“CFC” means (i) a “controlled foreign corporation” (as that term is defined in
Section 957 of the Internal Revenue Code) or (ii) a Domestic Subsidiary
substantially all of the assets of which constitute the Capital Stock of one or
more “CFCs” as described in clause (i).

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than Permitted
Holders shall have acquired beneficial ownership of 50.1% or more on a fully
diluted basis of the voting and/or economic interest in the Capital Stock of
TFI; or (ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of TFI cease to be occupied by Persons who
either (a) were members of the board of directors of TFI on the Closing Date, or
(b) were either (x) nominated for election by the board of directors of TFI, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors
or who were designated or appointed pursuant to clause (y) below, or
(y) designated or appointed by a Permitted Holder.

“CLO” means any collateralized debt obligation fund.

“Closing Date” means the date on which the initial Term Loans are made.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Collateral” as defined in the Pledge and Security Agreement. Notwithstanding
anything herein to the contrary, at no time shall (i) more than 65% of the total
outstanding voting Capital Stock of a CFC, and (ii) an asset of a CFC, in each
case, serve as Collateral for any obligation hereunder.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, the Landlord Personal Property Collateral Access Agreements, if any,
each Deposit Account Control Agreement, each Securities Account Control
Agreement, if any, and all other instruments, documents and agreements delivered
by Borrower pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien
on any real, personal or mixed property of Borrower as security for the
Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the real, personal
or mixed property of Borrower and its Subsidiaries.

“Commitment” means any Term Loan Commitment or Incremental Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

Tiptree Credit Agreement

 

8



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Amortization Expense” means, for any Person for any period, the
amortization expense of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding any
Consolidated Amortization Expense attributable to (a) Excluded Subsidiaries,
(b) Variable Interest Entities and (c) Non-Wholly Owned Subsidiaries).

“Consolidated Capital Expenditures” means, for any Person for any period, the
aggregate of all expenditures of such Person and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment or which should
otherwise be capitalized” or similar items reflected in the consolidated
statement of cash flows of each such Person and its Subsidiaries; provided that
Consolidated Capital Expenditures shall not include (i) the purchase price or
other Acquisition Consideration paid in connection with a Permitted Acquisition
and (ii) any such expenditures attributable to (a) Excluded Subsidiaries,
(b) Variable Interest Entities and (c) Non-Wholly Owned Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest, amortization of deferred financing costs, and any realized or
unrealized gains or losses attributable to Interest Rate Agreements (excluding
any Consolidated Cash Interest Expense attributable to (a) Excluded
Subsidiaries, (b) Variable Interest Entities and (c) Non-Wholly Owned
Subsidiaries).

“Consolidated Current Assets” means, for any Person as at any date of
determination, the total assets of such Person and its Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding Cash and Cash Equivalents (excluding any
Consolidated Current Assets attributable to (a) Excluded Subsidiaries,
(b) Variable Interest Entities and (c) Non-Wholly Owned Subsidiaries).

“Consolidated Current Liabilities” means, for any Person as at any date of
determination, the total liabilities of such Person and its Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt (excluding
any Consolidated Current Liabilities attributable to (a) Excluded Subsidiaries,
(b) Variable Interest Entities and (c) Non-Wholly Owned Subsidiaries).

“Consolidated Depreciation Expense” means, for any Person for any period, the
depreciation expense of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding any
Consolidated Depreciation Expense attributable to (a) Excluded Subsidiaries,
(b) Variable Interest Entities and (c) Non-Wholly Owned Subsidiaries).

 

Tiptree Credit Agreement

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any Person for any period, total
interest expense (including that portion attributable means, for any Person for
any period, total interest expense (including that portion attributable to
Capital Leases in accordance with GAAP and capitalized interest, amortization of
deferred financing fees and amortization in relation to terminated hedge
agreements) of such Person and its Subsidiaries on a consolidated basis with
respect to all outstanding Consolidated Total Debt, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements, but excluding, however, any amounts
referred to in Section 2.10 payable on or before the Closing Date (excluding any
Consolidated Interest Expense attributable to (a) Excluded Subsidiaries,
(b) Variable Interest Entities and (c) Non-Wholly Owned Subsidiaries).

“Consolidated Net Income” means, for any Person for any period, (i) the net
income of such Person and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (ii) the sum of (a) the income (or loss) of any Non-Wholly Owned
Subsidiary, except to the extent of the amount of dividends or other
distributions actually paid in Cash to such Person during such period, plus
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Subsidiaries or that Person’s assets are acquired by such Person or
any of its Subsidiaries, plus (c) any gains or losses attributable to Asset
Sales or returned surplus assets of any Pension Plan, plus (d) (to the extent
not included in clauses (a) through (c) above) any net extraordinary gains or
net extraordinary losses. Notwithstanding the foregoing, “Consolidated Net
Income” of TFI and Borrower and its Subsidiaries shall be calculated to exclude
that portion of net income (or loss) of TFI and Borrower and its Subsidiaries
for such period that is recognized solely as a result of the consolidation of
any Variable Interest Entity or any Excluded Subsidiary with TFI in conformity
with GAAP (it being understood and agreed that the portion of net income (or
loss) of TFI and its Subsidiaries that would be recognized if such Variable
Interest Entity or Excluded Subsidiary shall not have been consolidated with the
TFI in conformity with GAAP shall constitute Consolidated Net Income).

“Consolidated Tax Expense” means, for any Person for any period, the tax expense
(including, without duplication, taxes based on income, profits or capital,
including, without limitation, federal, state and local income, franchise and
similar taxes and foreign withholding taxes of such Person and its Subsidiaries
and Permitted Tax Distributions permitted under Section 6.5(e)) of such Person
and its Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP (excluding any Consolidated
Tax Expense attributable to (a) Excluded Subsidiaries, (b) Variable Interest
Entities and (c) Non-Wholly Owned Subsidiaries).

“Consolidated Total Debt” means, as at any date of determination for any Person,
the aggregate amount of all Indebtedness of such Person and its Subsidiaries
determined on a consolidated basis in accordance with GAAP (excluding any
Consolidated Total Debt attributable to (a) Excluded Subsidiaries, (b) Variable
Interest Entities and (c) Non-Wholly Owned Subsidiaries).

 

Tiptree Credit Agreement

 

10



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, as at any date of determination on a
consolidated basis, the excess or deficiency of Consolidated Current Assets over
Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, lease, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Contribution Agreement” means the Contribution Agreement, dated as of
December 31, 2012, among Care Investment Trust Inc., a Maryland corporation,
Borrower and TFP.

“Controlled Account” means a Deposit Account or Securities Account of Borrower
which is subject to a Deposit Account Control Agreement or Securities Account
Control Agreement, as the case may be, in favor of Collateral Agent, for the
benefit of the Secured Parties, in accordance with the terms of the Pledge and
Security Agreement.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter and all other documents, instruments or agreements
executed and delivered by Borrower for the benefit of any Agent or any Lender in
connection herewith, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Credit Extension” means the making of a Loan.

“Debt Service” means for any period, an amount equal to the sum of (a) total
interest expense of Borrower with respect to the Term Loan with respect to such
period and (b) total amount of payments required to be made pursuant to
Section 2.11 of this Agreement with respect to such period (subject to reduction
in accordance with the last sentence thereof).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

Tiptree Credit Agreement

 

11



--------------------------------------------------------------------------------

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.5(c), and ending on the earliest of the following dates: (i) the date
on which all Commitments are cancelled or terminated and/or the Obligations are
declared or become immediately due and payable, (ii) the date on which (a) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.12
or Section 2.13 or by a combination thereof), and (b) such Defaulting Lender
shall have delivered to Borrower and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, (iii) the date on which Borrower, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing, and (iv) the date on which Administrative Agent shall have waived all
violations of Section 9.5(c) by such Defaulting Lender in writing.

“Defaulted Loan” as defined in Section 2.21.

“Defaulting Lender” as defined in Section 2.21.

“Default Rate” means any interest payable pursuant to Section 2.9.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Control Agreement” means any deposit account control agreement
delivered pursuant to Section 4.4.4(c) of the Pledge and Security Agreement,
duly executed by the parties named therein and in form and substance reasonably
satisfactory to Administrative Agent.

“Designated Non-Cash Consideration” as defined in Section 6.9(c).

“Distributable Earnings” means, for any period, an amount (if positive)
determined for TFI and Borrower and its Subsidiaries on a consolidated basis
(excluding in each case (x) Excluded Subsidiaries, (y) Variable Interest
Entities and (z) Non-Wholly Owned Subsidiaries), equal to (i) the sum, without
duplication, of the amounts for such period of (a) Consolidated Net Income, plus
(b) interest income, plus (c) an amount equal to the amount of all non-Cash
charges (including Consolidated Depreciation Expense and Consolidated
Amortization Expense with respect to such period) to the extent deducted in
calculating such Consolidated Net Income, plus (d) other non-ordinary course
Cash income (excluding any gains or losses attributable to Asset Sales), plus
(e) the Consolidated Working Capital Adjustment, plus (f) the amount of ordinary
course dividends or other distributions actually received in Cash during such
period from Excluded Subsidiaries, minus (ii) the sum, without duplication, of
the

 

Tiptree Credit Agreement

 

12



--------------------------------------------------------------------------------

amounts for such period of (a) scheduled repayments of Consolidated Total Debt
(including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of repayments of Term Loans pursuant to Section 2.11)
made during such period, plus (b) voluntary prepayments of Term Loans and other
Consolidated Total Debt made during such period, plus (c) Consolidated Capital
Expenditures (net of any (x) Net Asset Sale Proceeds to the extent reinvested in
accordance with Section 2.13(a), (y) Net Insurance/Condemnation Proceeds to the
extent reinvested in accordance with Section 2.13(b), and (z) proceeds of
related financings with respect to such expenditures), plus (d) provisions for
current taxes based on income of such Subsidiaries with respect to such period,
to the extent they exceed Consolidated Tax Expense for such period, plus
(e) Cash payments by Borrower and its Subsidiaries during such period in respect
of long-term liabilities of Borrower and its Subsidiaries other than
Indebtedness, plus (f) the amount of Cash Investments made pursuant to Sections
6.7(f) or (m) during such period, plus (g) the amount of dividends or other
distributions actually received in Cash during such period from Non-Wholly Owned
Subsidiaries to the extent not included in determining Consolidated Net Income,
plus (h) Cash expenditures in respect of Interest Rate Agreements and other
hedge agreements during such fiscal period to the extent not deducted in
arriving at such Consolidated Net Income, plus (i) the aggregate amount of
Permitted Tax Distributions permitted under Section 6.5(e) and paid in Cash for
and during such period, plus (j) the aggregate amount of Restricted Junior
Payments permitted under Section 6.5 (c) and paid in Cash during such period,
plus (k) other non-ordinary course Cash expenses not to exceed $500,000 in any
Fiscal Year.

“Distributable Earnings Payment Trigger Event” as defined in Section 2.13(e).

“Dodd-Frank Act” as defined in Section 2.17(b).

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Economic Partnership Capital” means Partnership Capital in accordance with GAAP
as adjusted using the same methodology used for reporting purposes for TFI which
includes adjustments for Adjusted Funds for Operations for any REIT subsidiaries
and the consolidation of Variable Interest Entities or similar special purpose
vehicle. Notwithstanding the foregoing, for purposes of calculating Economic
Partnership Capital, the Partnership Capital attributable to CLOs in excess of
$75,000,000 (such excess, the “Excess CLO Partnership Capital”) shall be given
50% credit.

“Eligible Assignee” means (i) (a) any Lender or any Affiliate or Fund Affiliate
of any Lender, and (b) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act), that extends credit or buys loans as one
of its businesses and that has total assets in excess of $100,000,000, and
(ii) any other Person (other than a natural Person) approved by Administrative
Agent that has total assets in excess of $100,000,000; provided, (x) neither
(A) Borrower nor any Affiliate of Borrower nor (B) TFP or TFI nor any Affiliate
of TFP or TFI shall, in any event, be

 

Tiptree Credit Agreement

 

13



--------------------------------------------------------------------------------

an Eligible Assignee and (y) no Person owning or controlling any trade debt or
Indebtedness of Borrower other than the Obligations or any Capital Stock of
Borrower (in each case, unless approved by the Administrative Agent) shall, in
any event, be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any notice, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (ii) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to natural resources or the
environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Borrower or any of its Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance

 

Tiptree Credit Agreement

 

14



--------------------------------------------------------------------------------

with Section 412(c) of the Internal Revenue Code) or the failure to make by its
due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrower, any of its Subsidiaries or any of their
respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess CLO Partnership Capital” has the meaning provided in the definition of
“Economic Partnership Capital”.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Account” means individually or collectively as the context requires,
(i) any account used solely for payroll, payroll taxes or other employee wage
and benefit

 

Tiptree Credit Agreement

 

15



--------------------------------------------------------------------------------

payments (including, without limitation, any account used solely to segregate
401(k) contributions or contributions to an employee stock purchase plan or to
fund other employee health and benefit plans), (ii) any petty cash deposit
account for which a control agreement has not otherwise been obtained, so long
as, with respect to this clause (ii), the aggregate amount on deposit in each
such petty cash account does not exceed $50,000 at any one time and the
aggregate amount on deposit in all such petty cash accounts does not exceed
$250,000 at any one time as of or after the Closing Date (or such greater
amounts, if any, approved by Administrative Agent from time to time in its
reasonable discretion), and (iii) any account used solely to hold funds required
by any Contractual Obligation to be held in trust or in escrow.

“Excluded Assets” means (i) any fee owned or leasehold real property (in each
case, other than any fee owned Material Real Estate Asset), (ii) licenses, state
or local franchises, charters and authorizations and any other assets to the
extent that granting a security interest therein is prohibited by applicable law
(including, without limitation, any rule or regulation of any Governmental
Authority) or the pledge or creation of a security interest in which would
require governmental consent, approval, license or authorization, other than to
the extent such prohibition or limitation is rendered ineffective or
unenforceable under the UCC or other applicable law notwithstanding such
prohibition (it being understood that this clause (ii) is not intended to
exclude any account receivable owing by a Governmental Authority arising from
the sale of inventory), (iii) any particular asset or right under contract or
any property subject to a Lien permitted under this Agreement, to the extent
that the pledge thereof or the granting of a security interest therein (A) is
prohibited by applicable law other than to the extent such prohibition is
rendered ineffective or unenforceable under the UCC or other applicable law
notwithstanding such prohibition, or (B) would violate the terms of any written
agreement, license or lease executed in the ordinary course of business or in
accordance with the terms and conditions of the Credit Documents with respect to
such asset or would give the other parties thereto (other than TFI or any of its
Subsidiaries) the right to terminate, accelerate or otherwise alter the rights
or obligations of Borrower or any of its Subsidiaries under such written
agreement, license or lease with respect to such asset (in each case, after
giving effect to the relevant provisions of the UCC or other applicable laws),
(iv) Excluded Accounts, (v) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (vi) particular assets if and for so long as, in the reasonable
judgment of Collateral Agent in consultation with Borrower and confirmed by
Collateral Agent in writing, the cost of creating or perfecting such pledges or
security interests in such assets exceed the practical benefits to be obtained
by Collateral Agent therefrom, (vii) certain assets set forth on Schedule 1.1(B)
as of the Closing Date and (viii) (A) more than 65% of the total outstanding
voting Capital Stock of a CFC and (B) any asset of a CFC. Notwithstanding
anything to the contrary, Excluded Assets shall not include (A) any Cash
proceeds of any Excluded Assets referred to above (except to the extent such
Cash proceeds are deposited in an Excluded Account in accordance with the terms
and conditions of such definition), or (B) any non-Cash proceeds, substitutions
or replacements of any Excluded Assets referred to above (unless such non-Cash
proceeds, substitutions or replacements would independently constitute Excluded
Assets referred to in clauses (i) through (viii)). It is

 

Tiptree Credit Agreement

 

16



--------------------------------------------------------------------------------

understood and agreed that Borrower shall not be required (a) to take additional
action to perfect any security interest of Collateral Agent in motor vehicles
and other assets subject to certificates of title, or (b) to transfer any letter
of credit or take additional action to perfect Collateral Agent’s security
interest in any letter of credit rights in each case except to the extent that
an Event of Default has occurred and is continuing.

“Excluded Subsidiary” means any Subsidiary, to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary of income is
not at the time permitted by operation of the terms of its Organizational
Documents (provided that such restriction is not included in such Organizational
Documents for the purposes of making such Subsidiary an Excluded Subsidiary
hereunder) or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Subsidiary; for all purposes under
this Agreement, the financial results of such Subsidiary will be excluded from
consolidated financial statements of TFI and its Subsidiaries (it being
understood that the financial statements referred to in Sections 4.7 and 5.1
will include the results of such Subsidiary).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guaranty
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal or unlawful under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guaranty
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender or
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s or
Administrative Agent’s failure to comply with Section 2.19(c) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

Tiptree Credit Agreement

 

17



--------------------------------------------------------------------------------

“Executive Officer” means, as applied to any Person, the chief executive
officer, chief financial officer or chief legal officer of such Person.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means the letter agreement dated as of the Closing Date between
Borrower and Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of TFI (or, to the extent no Person holds such position
at such time, the chief executive officer or controller of TFI) that such
financial statements fairly present, in all material respects, the financial
condition of TFI and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien created or purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Permitted
Lien.

“Fiscal Month” means each fiscal month of any Fiscal Year.

“Fiscal Quarter” means each fiscal quarter of any Fiscal Year ending on
March 31, June 30, September 30 and December 31.

“Fiscal Year” means the fiscal year of TFI and its Subsidiaries ending on
December 31.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of (i) the
first Fiscal Quarter ending after the Closing Date of (a) Cash Flow for Debt
Service Coverage for such Fiscal Quarter, to (b) Debt Service for such Fiscal
Quarter, (ii) the second Fiscal Quarter ending after the Closing Date of
(a) Cash Flow for Debt Service Coverage for the two Fiscal Quarter period ending
on such date, to (b) Debt Service for such two Fiscal Quarter period,

 

Tiptree Credit Agreement

 

18



--------------------------------------------------------------------------------

(iii) the third Fiscal Quarter period ending after the Closing Date of (a) Cash
Flow for Debt Service Coverage for the three Fiscal Quarter period ending on
such date, to (b) Debt Service for such three Fiscal Quarter period, and
(iv) any other Fiscal Quarter of (a) Cash Flow for Debt Service Coverage for the
four Fiscal Quarter period then ending, to (b) Debt Service for such four Fiscal
Quarter period.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fortress” as defined in the preamble hereto.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Fund Affiliate” means, with respect to any Lender that is a Fund, any other
Fund that invests in commercial loans or similar extensions of credit and is
advised or managed by such Lender or an Affiliate of such Lender or by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Funding Default” as defined in Section 2.21.

“Funding Notice” means a notice substantially in the form of Exhibit A.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof; provided that capital leases and operating
leases shall be subject to generally accepted accounting principles in effect in
the United States on the date hereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with any municipality, any state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

 

Tiptree Credit Agreement

 

19



--------------------------------------------------------------------------------

“Guarantor” means each Subsidiary of Borrower that joins hereto as a Guarantor
as required pursuant to Section 6.19.

“Guaranty” means a guaranty of each Guarantor of the Obligations of Borrower
hereunder in form and substance acceptable to the Administrative Agent.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of TFP and its Subsidiaries, for the Fiscal Years ended
December 31, 2012 and December 31, 2011, consisting of consolidated balance
sheets as of December 31, 2012 and 2011, and the related consolidated statements
of operations, comprehensive income, changes in capital and cash flows, (ii) the
audited financial statements of TFI and its Subsidiaries, for the Fiscal Year
ended December 31, 2012 and December 31, 2011, consisting of balance sheets and
the related consolidated statements of operations, stockholders’ equity and cash
flows for such Fiscal Year, (iii) the interim unaudited financial statements for
TFP and its Subsidiaries for the three months ended June 30, 2013, consisting of
consolidated balance sheets as of June 30, 2013, and the related consolidated
statements of operations, comprehensive income, changes in capital and cash
flows, (iv) the interim unaudited financial statements for TFI and its
Subsidiaries for the three months ended June 30, 2013, consisting of
consolidated balance sheets as of June 30, 2013, and the related consolidated
statements of operations, stockholders’ equity and cash flows, and (v) the
unaudited pro forma combined financial statements for TFP and its Subsidiaries
(after giving effect to the transactions contemplated by the Contribution
Agreement) for the Fiscal Year ended 2012, for the three months ended March 31,
2013, consisting of the combined balance sheets as of each such date and the
related statements of operations.

“Increase Effective Date” as defined in Section 2.23(a).

“Increase Joinder” as defined in Section 2.23(c).

 

Tiptree Credit Agreement

 

20



--------------------------------------------------------------------------------

“Increased-Cost Lenders” as defined in Section 2.22.

“Incremental Term Loan” as defined in Section 2.23(c).

“Incremental Term Loan Commitment” as defined in Section 2.23(a).

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding (i) any such obligations incurred under ERISA,
(ii) accrued liabilities, accounts payable and other current liabilities
incurred in the ordinary course of business, and (iii) any earn-out obligation
until such obligation appears in the liabilities section of the balance sheet of
such Person), which purchase price is (a) due more than six (6) months from the
date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument; (v) all indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person, provided that if recourse for such
Indebtedness is limited to such property or asset, the amount of Indebtedness
arising under this clause (v) shall be limited to the lesser of (a) the
outstanding principal amount thereof and (b) the fair market value of the
property or asset subject to such Lien; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another described in clauses (i) through
(vi); (viii) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof described in clauses (i) through (vi) will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (ix) any
liability of such Person for an obligation of another described in clauses
(i) through (vi) through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all net
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement, whether entered into for hedging or speculative purposes; provided
that (1) the amount of any Indebtedness in respect of a guaranty shall be the
lesser of the aggregate amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of such guaranty, (2) the principal amount of the
Indebtedness under any derivative transaction at any time shall be equal to the
maximum amount payable as a result of the termination of such derivative
transaction at such time, and (3) (A) deferred compensation or prepaid revenue
arrangements in the ordinary

 

Tiptree Credit Agreement

 

21



--------------------------------------------------------------------------------

course of business, (B) non-compete or consulting obligations incurred in
connection with Permitted Acquisitions, (C) deemed Indebtedness pursuant to
Financial Accounting Standards Board Accounting Standards Codification Topic 480
(Distinguishing Liabilities from Equity), and (D) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller shall not be deemed to be
“Indebtedness” under this Agreement.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees (provided, however, that Borrower will
not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for the Indemnitees (taken as a whole) (and, solely in the
case of a conflict of interest, one additional firm for the affected
Indemnitees) in respect of a single Indemnified Liability) in connection with
any investigative, administrative or judicial proceeding commenced or threatened
by any Person, whether or not any such Indemnitee shall be designated as a party
or a potential party thereto, and any fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions or the
use or intended use of the proceeds thereof, or any enforcement of any of the
Credit Documents (including any sale of, collection from, or other realization
upon any of the Collateral)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of Borrower or any
of its Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Credit Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Indemnitee Agent Party” as defined in Section 9.6.

“Initial Term Loan” means an Initial Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a).

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund Initial Term Loans and “Initial Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s Initial
Term Loan

 

Tiptree Credit Agreement

 

22



--------------------------------------------------------------------------------

Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Initial Term Loan Commitments as
of the Closing Date is $50,000,000.

“Installment” as defined in Section 2.11.

“Installment Date” as defined in Section 2.11.

“Interest Payment Date” means with respect to any Loan (a) the last day of each
Fiscal Month, commencing on the first such date to occur after the Closing Date,
and (b) the final maturity date of such Loan.

“Interest Period” means, in connection to any Loan, (i) in the case of the
initial such Interest Period, the period commencing on the date such Loan is
made (including, as applicable, the Closing Date) and ending on the last day of
the first calendar month ending thereafter and (ii) in the case of any
subsequent Interest Period, the period commencing on the last day of the
immediately preceding Interest Period with respect to such Loan and ending on
the last Business Day of the first calendar month thereafter.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (ii) noticed to Administrative Agent, and (iii) not
for speculative purposes.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute.

“Internally Generated Cash” means funds not constituting Net Asset Sale Proceeds
or Net Insurance/Condemnation Proceeds.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by Borrower or any of its
Subsidiaries from any Person of any Capital Stock of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Borrower to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment, but giving effect to
any Returns with respect thereto.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

 

Tiptree Credit Agreement

 

23



--------------------------------------------------------------------------------

“Landlord Personal Property Collateral Access Agreement” means a Landlord
Personal Property Collateral Access Agreement in form and substance reasonably
satisfactory to Collateral Agent.

“Lead Arranger” as defined in the preamble hereto.

“Leasehold Property” means any leasehold interest of Borrower as lessee under
any lease of real property, other than any such leasehold interest designated
from time to time by Collateral Agent in its sole discretion as not being
required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement (including any Person who is a Lender
(and any Affiliate thereof) as of the time of entering into an Interest Rate
Agreement but subsequently, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.

“Leverage Ratio” means, for any period, the percentage obtained by dividing
(i) the aggregate principal amount of the Term Loan outstanding as of the last
day of such period by (ii) the sum of (a) the aggregate principal amount of the
Term Loan outstanding as of the last day of such period plus (b) Borrower’s
Adjusted Economic Partnership Capital, in each case as shown on Borrower’s
unconsolidated financial statements most recently delivered pursuant to
Section 5.1, expressed as a percentage.

“LIBO Rate” means, for any Interest Period with respect to any Term Loan, the
rate per annum (rounded upward, if necessary, to the nearest 1/100 of 1%) equal
to the rate published by Bloomberg (or, if such rate is not available, as
published by Reuters) as one-month LIBOR on the date which is two (2) Business
Days prior to the first day of such Interest Period or, if such rate shall not
be so quoted, the rate per annum at which (as determined by the Administrative
Agent) Wells Fargo Bank, National Association is offered Dollar deposits at or
about 11:00 A.M., London time, on such date by prime banks in the interbank
eurodollar market for delivery on such day for a period of one month and in an
amount comparable to the amount of such Term Loan. In the event that such rate
does not appear or is not quoted as provided above, the LIBO Rate for the
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying one-month LIBOR as selected
by the Administrative Agent in its reasonable discretion. Notwithstanding
anything to the foregoing contained herein, in no event shall the LIBO Rate be
less than one and one-quarter percent (1.25%) per annum.

 

Tiptree Credit Agreement

 

24



--------------------------------------------------------------------------------

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Loan” means, individually or collectively as the context requires, a Term Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, assets or financial condition of Borrower and its Subsidiaries taken
as a whole; (ii) the ability of Borrower to fully and timely pay its
Obligations; (iii) the legality, validity, binding effect, or enforceability
against Borrower of a Credit Document to which it is a party or (iv) the rights,
remedies and benefits of the Lenders (taken as a whole) under any Credit
Document.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset of
Borrower having a fair market value in excess of $1,000,000 as of the date of
the acquisition thereof, (b) any location of Borrower at which original books
and records of Borrower are stored or located, and (c) any other location of
Borrower at which Collateral with a value of $1,000,000 or more is stored or
located.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument in form and substance reasonably satisfactory to Collateral Agent, as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of TFI and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Quarter or Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate with comparison to and
variances from the corresponding period of the prior Fiscal Year.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale by Borrower, an
amount equal to: (i) Cash or Cash Equivalents received by Borrower from such
Asset Sale (including any Cash or Cash Equivalents received by way of
monetization of Designated Non-Cash

 

Tiptree Credit Agreement

 

25



--------------------------------------------------------------------------------

Consideration, but only as and when received), minus (ii) the sum of (a) any
bona fide reasonable direct costs and expenses incurred in connection with such
Asset Sale (including sales commissions, brokerage, consultant, advisor, legal,
accounting and investment banking fees and other professional fees, costs and
expenses, survey costs, title insurance premiums, related search and recording
charges, sales, transfer or other similar taxes, deed or mortgage recording
taxes); provided, that any such fees, costs and expenses payable to any
Affiliate of Borrower may not exceed the amount of fees, cost and expenses that
might reasonably be payable at the time to a Person who is not an Affiliate,
(b) taxes on the Cash or Cash Equivalents payments received by Borrower from
such Asset Sale, determined by applying the highest combined income Tax rate
(including all applicable Federal, state and local income Tax rates) applicable
to an individual living in New York City subject to the highest federal, state
and local income taxes; provided, that such taxes on the Cash or Cash
Equivalents payments received by Borrower from such Asset Sale shall not exceed
the Permitted Tax Distributions permitted under Section 6.5(e) and payable in
Cash with respect to the applicable Tax period in which such Cash or Cash
Equivalents payments are included in income for income Tax purposes, (c) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Loans) that is secured by a Lien on the
Capital Stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale, and (d) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower in connection with such Asset Sale; provided
that upon release of any such reserve, the amount released shall be considered
Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash or
Cash Equivalents received by Borrower (a) under any casualty insurance policy in
respect of any covered loss thereunder, or (b) as a result of the taking of any
assets of Borrower by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) the sum of
(a) any actual and reasonable costs incurred by Borrower in connection with the
adjustment or settlement of any claims of Borrower in respect thereof, (b) any
bona fide direct costs incurred in connection with collecting such claim as
referred to in clause (i)(a) of this definition or any taking of such assets as
referred to in clause (i)(b) of this definition, including in each case
consultant, advisor, legal, accounting and other professional fees, costs and
expenses, sales, transfer or other similar taxes, taxes on the Cash or Cash
Equivalents payments received by Borrower from such casualty event, eminent
domain or other similar event, determined by applying the highest combined
income Tax rate (including all applicable Federal, state and local income Tax
rates) applicable to an individual living in New York City subject to the
highest federal, state and local income taxes; provided, that such taxes on the
Cash or Cash Equivalents payments received by Borrower from such casualty event,
eminent domain or other similar event shall not exceed the Permitted Tax
Distributions permitted under Section 6.5(e) and payable in Cash with respect to
the applicable Tax period in which such Cash or Cash Equivalents payments are
included in income for income Tax purposes; provided, further, that any such
fees, costs and expenses payable to any Affiliate of Borrower may not exceed the
amount of fees, cost and expenses that might reasonably be payable at the time
to a Person who is not an Affiliate, and (c) payment of the outstanding
principal amount of, premium or penalty,

 

Tiptree Credit Agreement

 

26



--------------------------------------------------------------------------------

if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the Capital Stock or assets in question and that is required to be
repaid under the terms thereof as a result of any loss or taking.

“Net Leverage Ratio” means for any period, the percentage obtained by dividing
(i) the aggregate principal amount of the Term Loan outstanding as of the last
day of such period less the aggregate amount of Unrestricted Cash held by
Borrower by (ii) the sum of (a) the aggregate principal amount of the Term Loan
outstanding as of the last day of such period plus (b) Borrower’s Adjusted
Economic Partnership Capital, in each case as shown on Borrower’s unconsolidated
financial statements most recently delivered pursuant to Section 5.1, expressed
as a percentage.

“Non-Participating Lender” as defined in 2.12(a)(iii).

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness.

“Non-US Lender” as defined in Section 2.19(f).

“Non-Wholly Owned Subsidiary” means any Subsidiary that is not a Wholly Owned
Subsidiary.

“Note” means a Term Loan Note.

“Notice” means a Funding Notice.

“Obligations” means all obligations of every nature of Borrower from time to
time owed to the Agents (including former Agents), the Lenders or any of them
and Lender Counterparties, under any Credit Document or Interest Rate Agreement
(including, without limitation, with respect to an Interest Rate Agreement,
obligations owed thereunder to any Person who was a Lender or an Affiliate of a
Lender at the time such Interest Rate Agreement was entered into, but
subsequently ceases to be a Lender or an Affiliate thereof) (other than, with
respect to any Guarantor, Excluded Swap Obligations of such Guarantor), whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to Borrower, would have accrued on any
Obligation, whether or not a claim is allowed against Borrower for such interest
in the related bankruptcy proceeding), payments for early termination of
Interest Rate Agreements, fees, expenses, indemnification or otherwise.

“OFAC” as defined in Section 4.26.

 

Tiptree Credit Agreement

 

27



--------------------------------------------------------------------------------

“Operating Subsidiary” means, as of the Closing Date, the entities set forth on
Schedule 1.1(A) and any other direct or indirect Subsidiary of Borrower that
(i) generates operating revenue from a discernible line of business separate
from the business conducted by Borrower (on a stand alone basis) on the Closing
Date, (ii) employs individuals unique to such Operating Subsidiary and not
shared with any other Operating Subsidiary or with Borrower, (iii) holds itself
out to customers and contractual counterparties as a business separate and
distinct from any other Operating Subsidiary or Borrower (it being understood
and agreed that references in marketing materials and similar promotional
products to affiliation between such Operating Subsidiary and any other
Operating Subsidiary or Borrower shall not be indicative of a failure to
maintain such separation) and (iv) maintains its own bank accounts and corporate
books and records separate and distinct from any other Operating Subsidiary or
Borrower. As used elsewhere in this Agreement, the term “Operating Subsidiary”
shall mean the collective reference to any individual Operating Subsidiary and
its Subsidiaries.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

“Participant Register” as defined in Section 10.6(h).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

Tiptree Credit Agreement

 

28



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property of any Person, or of any business or division of any Person;
(b) acquisition of the Capital Stock of any Person causing such person to become
a Subsidiary of such acquiring Person; or (c) merger or consolidation or any
other combination with any Person, if each of the following conditions are met:

(i) no Event of Default then exists or would result therefrom;

(ii) after giving effect to such transaction on a pro forma basis in accordance
with the definition of “Cash Flow for Debt Service Coverage”, Borrower shall be
in compliance with the financial covenants contained in Section 6.8 (provided,
that if acquiring an Excluded Subsidiary, the Net Leverage Ratio shall not
exceed 25.0%) as of the most recent Fiscal Quarter (assuming, for purposes of
Section 6.8, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Fiscal Quarter for each of the
financial covenants set forth in Section 6.8 ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Fiscal Quarter)
for which quarterly reports have been (or were required to be) delivered
pursuant to Section 5.01(b);

(iii) all transactions in connection therewith shall be consummated in
accordance with applicable law in all material respects;

(iv) on or prior to the proposed date of consummation of the transaction,
Borrower shall have delivered to the Administrative Agent and the Lenders an
Officers’ Certificate certifying that such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance); and

(v) Borrower shall have provided the Administrative Agent with prior written
notice of such transaction at least five (5) Business Days (or such shorter
period as the Administrative Agent may agree) prior to the consummation thereof
and with respect to any transaction involving Acquisition Consideration of more
than $20,000,000, unless the Administrative Agent shall otherwise agree, to the
extent Borrower shall have actually received such information in connection with
such acquisition, concurrently provided the Administrative Agent with the
following in connection with such written notice: (A) historical financial
statements for the last three fiscal years (or, if less, the number of years
since formation) of the Person to be acquired (audited if available) and
unaudited financial statements thereof for the most recent interim period which
are available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (C) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent.

 

Tiptree Credit Agreement

 

29



--------------------------------------------------------------------------------

“Permitted Holders” means TFP, TFI, any Lender, Fund Affiliates and the
Affiliates of each of the foregoing.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium and penalties
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a weighted average life to maturity equal to or greater than the remaining
weighted average life to maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders in all material respects (taken as a whole) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is secured, the terms and
conditions relating to collateral of any such modified, refinanced, refunded,
renewed or extended indebtedness (taken as a whole) are not materially less
favorable to Borrower or the Lenders than the terms and conditions with respect
to the collateral for the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole (and the Liens on any collateral securing
any such modified, refinanced, refunded, renewed or extended Indebtedness shall
have the same (or lesser) priority relative to the Liens on the collateral
securing the Obligations and such collateral shall not include any assets or
properties not included in the collateral of the Indebtedness being modified,
refinanced, refunded, renewed or replaced, other than Replacement Assets),
(f) the terms and conditions (excluding as to collateral, subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, shall not be
materially less favorable to Borrower than the Indebtedness being modified,
refinanced, refunded, renewed or extended, taken as a whole, (g) if such
Indebtedness being modified, refinanced, refunded, renewed or extended was
unsecured, such modification, refinancing, refunding, renewal or extension shall
also be unsecured and (h) such modification, refinancing, refunding, renewal or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed or extended and is
not guaranteed by any Person that does not guarantee the Indebtedness hereunder.

“Permitted Tax Distributions” means, so long as Borrower is treated as a
partnership for U.S. federal income Tax purposes, distributions in an aggregate
amount equal to (i) the aggregate income Taxes, determined by applying the
highest combined income Tax rate (including all applicable Federal, state and
local income Tax rates, and taking into account the

 

Tiptree Credit Agreement

 

30



--------------------------------------------------------------------------------

deductibility (including applicable limitations on deductibility) of state and
local income Taxes for federal income Tax purposes) applicable to an individual
living in New York City subject to the highest federal, state and local income
taxes in respect of the taxable income of Borrower (and its Subsidiaries) on a
quarterly basis as any such income Taxes would be required to be paid for any
taxable period (and, without duplication, after the end of such taxable year
after a final determination of the amount of income Taxes for such year
determined pursuant to this clause (i) based on the same assumptions above),
plus (ii) the sum of all amounts that Borrower was permitted to distribute in
prior tax periods pursuant to clause (i) of this definition that were not in
fact distributed in any prior tax period as a result of applicable law
prohibiting or restricting such distribution.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any Facility, a report that conforms to
the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527.

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower substantially in the form of Exhibit H, as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Prepayment Premium” shall mean, in connection with (a) any Repricing
Transaction or (b) any mandatory prepayment of Term Loans pursuant to
Section 2.13(d), a premium (expressed as a percentage of the principal amount of
such Loans to be prepaid or Commitments terminated) equal to the amount set
forth below:

(i) on or before the first anniversary of the Closing Date, three percent
(3.00%);

(ii) after the first anniversary of the Closing Date but on or before the second
anniversary of the Closing Date, two percent (2.00%); and

(iii) thereafter, zero percent (0.00%).

“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as such
Person may from time to time designate in writing to Borrower and each Lender;
provided, however, that for the purpose of making any payment on the Obligations
or any other amount due hereunder or any other Credit Document, the Principal
Office of Administrative Agent shall be 1345 Avenue of the Americas, 46th Floor,
New York, New York 10105 (or such other location within the City and State of
New York as Administrative Agent may from time to time designate in writing to
Borrower and each Lender).

 

Tiptree Credit Agreement

 

31



--------------------------------------------------------------------------------

“Projections” as defined in Section 4.8.

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by Borrower in any real property.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recourse Indebtedness” means any Indebtedness which is not Nonrecourse
Indebtedness. If any Indebtedness is partially Nonrecourse Indebtedness and
partially Recourse Indebtedness, only the portion that is Recourse Indebtedness
shall be included as Recourse Indebtedness for purposes hereof.

“Register” as defined in Section 2.6(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Assets” means, with respect to any properties or assets subject to
a Lien, any replacements, substitutions, attachments and accessions of or to
such properties or assets subject to such Lien under the terms of the
documentation creating such Lien at the time such properties or assets are
acquired (or, with respect to the acquisition of a Person that owns such assets,
the time such Person becomes a Subsidiary) and proceeds and products of the
properties or assets subject to such Lien.

“Replacement Lender” as defined in Section 2.22.

“Repricing Transaction” shall mean a repricing or refinancing by Borrower of the
Term Loans on or prior to the second anniversary of the Closing Date (a) with
the proceeds of any senior secured bank loan or other debt financing (including,
without limitation, any new or additional Term Loans under this Agreement) or
(b) in connection with any amendment to this

 

Tiptree Credit Agreement

 

32



--------------------------------------------------------------------------------

Agreement, in each case under clause (a) and (b), that results in an interest
rate margin or weighted average yield (after giving effect to, among other
factors, margins, upfront or similar fees or original issue discount shared with
all lenders or holders thereof (with such fees and original issue discount being
equated to interest rate margins in a manner consistent with generally accepted
financial practice based on an assumed four-year life to maturity), but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof) on the Term Loans as so repriced or refinanced that is less than the
Applicable Margin for, or weighted average yield (to be determined on the same
basis) of, the Term Loans immediately prior to such repricing or refinancing;
provided that the term “Repricing Transaction” shall not include any refinancing
of all (but not less than all) of the Term Loans in connection with a
transaction constituting a Change in Control.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than fifty percent (50%) of the aggregate Term
Loan Exposure of all Lenders. The Term Loan Exposure of any Defaulting Lenders
shall be disregarded in determining whether all Lenders or the Requisite Lenders
have taken or may take any action hereunder at any time.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of Capital Stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of
Borrower now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of Borrower now or hereafter
outstanding; and (iv) any management, advisory or similar fees payable by
Borrower or any of its Subsidiaries to TFP or any of its Affiliates (other than
Borrower and its Subsidiaries). Notwithstanding the foregoing, any payments made
in connection with Borrower’s redemption of units for Cash or Capital Stock of
Borrower in accordance with the terms of Borrower’s Organizational Documents as
in effect on the date hereof shall be excluded from this definition.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SDN List” as defined in Section 4.26.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

Tiptree Credit Agreement

 

33



--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” has the meaning given to such term by Section 8-501 of the
UCC.

“Securities Account Control Agreement” means any securities account control
agreement delivered pursuant to Section 4.4.4(c) of the Pledge and Security
Agreement, duly executed by the parties named therein and in form and substance
reasonably satisfactory to Administrative Agent.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to Person, that as of the date of determination,
both (i)(a) the sum of such Person’s debt (including contingent liabilities)
does not exceed the present fair saleable value of such Person’s present assets;
(b) such Person’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date and reflected in the Projections or with
respect to any transaction contemplated or undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Financial
Accounting Standards Board Accounting Standards Codification Topic 450
(Contingencies)).

“Specified Investment” means any investment by Borrower or any Subsidiary to the
extent financed with net cash proceeds received from the issuance of Capital
Stock by, or capital contributions made to, TFI after the Closing Date, provided
that (i) Administrative Agent receives written notice describing such Investment
concurrently with or promptly following the issuance of such Capital Stock or
the making of such capital contributions and (ii) such Investment is made within
90 days of receipt by TFI of such net cash proceeds.

 

Tiptree Credit Agreement

 

34



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of Borrower acceptable to
Administrative Agent (in its sole discretion) that is expressly subordinated to
the Obligations as to right and time of payment pursuant to a subordination
agreement in form and substance reasonably satisfactory to Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Return” as defined in Section 4.12.

“Taxable Income” means for any period, an amount determined for Borrower and its
Subsidiaries on a consolidated basis equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus (b) the current portion of current and
deferred taxes based on income of Borrower and its Subsidiaries and payable in
Cash with respect to such period and plus (c) Consolidated Amortization Expense
of TAMCO Manager, Inc. and its Subsidiaries for such period, minus

(ii) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income attributable to Philadelphia Financial Group, Inc.,
plus (b) Consolidated Net Income attributable to any tax-exempt Subsidiary of
Borrower or any tax-exempt Investment of Borrower and its Subsidiaries, plus
(c) income from previously charged and unrealized Consolidated Depreciation
Expense and Consolidated Amortization Expense recognized in such period.

“Term Loan” means an Initial Term Loan and an Incremental Term Loan and “Term
Loans” means the Initial Term Loans and the Incremental Term Loans,
collectively.

 

Tiptree Credit Agreement

 

35



--------------------------------------------------------------------------------

“Term Loan Commitment” means an Initial Term Loan Commitment and an Incremental
Term Loan Commitment, and “Term Loan Commitments” means the Initial Term Loan
Commitment and any Incremental Term Loan Commitments, collectively.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Term Loans
of such Lender and (ii) the unused Term Loan Commitment of such Lender.

“Term Loan Maturity Date” means the earlier of (i) September 18, 2018, and
(ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Terminated Lender” as defined in Section 2.22.

“TFI” means Tiptree Financial Inc., a Delaware corporation.

“TFP” means Tiptree Financial Partners, L.P., a Delaware limited partnership.

“Transaction Costs” means the fees, costs and expenses payable by Borrower on or
before the Closing Date in connection with the transactions contemplated by the
Credit Documents.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unrestricted Cash” means, with respect to any Person(s) as of any date of
determination (i) Cash or Cash Equivalents on hand of such Person(s), minus,
(ii) the sum of any amounts held by the issuer of a bond or letter of credit to
cash collateralize the obligations of Borrower with respect to such bond or
letter of credit and (d) any other Cash or Cash Equivalents of such Person(s)
that have been pledged to a third party (other than pursuant to the Credit
Documents).

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 2.19(c), the substantial form of which is attached as Exhibit F.

“Variable Interest Entities” means any corporation, partnership, limited
partnership, limited liability company, limited liability partnership or other
entity the accounts of which would be required to be consolidated with those of
Borrower in Borrower’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP solely because of the
application of ASC 810.

“Wholly Owned Subsidiary” means a Subsidiary of Borrower, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned directly or
indirectly by Borrower.

 

Tiptree Credit Agreement

 

36



--------------------------------------------------------------------------------

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP, and financial statements and other information
required to be delivered by Borrower to Administrative Agent and Lenders
pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance
with GAAP as in effect at the time of such preparation (and delivered together
with the reconciliation statements provided for in Section 5.1(e), if
applicable). Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements. If at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement, or compliance with
any covenant, set forth in any Credit Document, and either Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
Borrower will negotiate in good faith to amend such ratio, requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Requisite Lenders, which approval shall not be
unreasonably withheld, delayed or conditioned); provided, that until so amended,
(a) such ratio, requirement or covenant shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Borrower shall provide
to the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Section 5 and Section 6
shall be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other Liabilities of Borrower or
any Subsidiary of Borrower at “fair value.” Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Unless otherwise expressly provided herein, (a) all references to documents,
instruments and other agreements (including the Credit Documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Credit Document
and (b) references to any law, statute, rule or regulation shall include all
statutory and regulatory

 

Tiptree Credit Agreement

 

37



--------------------------------------------------------------------------------

provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to New York City time (daylight or standard, as applicable).

1.4. Certifications. Any certificate or other writing required hereunder or
under any other Credit Document to be certified by any officer or other
authorized representative of any Person shall be deemed to be executed and
delivered by such officer or other authorized representative solely in such
individual’s capacity as an officer or other authorized representative of such
Person and not in such officer’s or other authorized representative’s individual
capacity.

 

SECTION 2. LOANS

2.1. Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make Initial Term Loans to Borrower in an aggregate
amount up to but not exceeding such Lender’s Initial Term Loan Commitment;
provided, that no requested Initial Term Loan shall exceed the unused Initial
Term Loan Commitments then in effect. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.11, 2.12 and 2.14, all amounts owed hereunder with respect to the
Initial Term Loans shall be paid in full no later than the Term Loan Maturity
Date. Each Lender’s Initial Term Loan Commitment shall reduce and terminate
immediately and without further action on each Credit Date (including the
Closing Date) after giving effect to the funding of the applicable portion of
such Lender’s Initial Term Loan Commitment on such date.

(b) Borrowing Mechanics for Term Loans.

(i) Term Loans shall be made in an aggregate minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii) Whenever Borrower desires that Lenders make Term Loans, Borrower shall
deliver to Administrative Agent a fully executed Funding Notice no later than
12:00 noon at least four (4) Business Days in advance of the proposed Credit
Date. Except as otherwise provided herein, a Funding Notice shall be
irrevocable, and Borrower shall be bound to make a borrowing in accordance
therewith.

(iii) Notice of receipt of each Funding Notice in respect of Term Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 12:00 noon)
not later than 4:00 p.m. on the same day as Administrative Agent’s receipt of
such Notice from Borrower.

(iv) Each Lender shall make the amount of its Term Loan available to
Administrative Agent not later than 12:00 noon on the applicable Credit Date by
wire transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified

 

Tiptree Credit Agreement

 

38



--------------------------------------------------------------------------------

herein, Administrative Agent shall make the proceeds of such Term Loans
available to Borrower on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Term Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
Administrative Agent’s Principal Office or such other account as may be
designated in writing to Administrative Agent by Borrower.

2.2. [Intentionally Reserved.]

2.3. [Intentionally Reserved.]

2.4. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three (3) Business Days and
thereafter at the Alternative Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the Alternative Rate. Nothing in this
Section 2.4(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.

2.5. Use of Proceeds. The proceeds of the Term Loans made on the Closing Date
shall be used by Borrower (i) for general corporate purposes of Borrower
(including, without limitation, working capital, Permitted Acquisitions and
other Investments not prohibited by this Agreement) and (ii) to pay Transaction
Costs. The proceeds of the Term Loans made after the Closing Date shall be
applied by Borrower for general corporate purposes of Borrower

 

Tiptree Credit Agreement

 

39



--------------------------------------------------------------------------------

(including, without limitation, working capital, Permitted Acquisitions and
other Investments not prohibited by this Agreement); provided that the proceeds
of any Term Loans shall not be used to fund any extraordinary dividends or
distributions to holders of any Capital Stock of Borrower. No portion of the
proceeds of any Credit Extension shall be used in any manner that causes such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

2.6. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’ Obligations in respect of any applicable
Loans; provided, further in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.

(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Commitments and Loans of, and principal amounts (and stated interest) of the
Loans owing to, each Lender from time to time (the “Register”). The Register
shall be available for inspection by Borrower or any Lender at any reasonable
time and from time to time upon reasonable prior notice. Administrative Agent
shall record in the Register the Commitments and the Loans, and each repayment
or prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, that failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitments or
Borrower’ Obligations in respect of any Loan. Borrower hereby designates the
entity serving as Administrative Agent to serve as Borrower’s non-fiduciary
agent solely for purposes of maintaining the Register as provided in this
Section 2.6, and Borrower hereby agrees that, to the extent such entity serves
in such capacity, the entity serving as Administrative Agent and its officers,
directors, employees, agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan.

 

Tiptree Credit Agreement

 

40



--------------------------------------------------------------------------------

2.7. Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof at the LIBO Rate plus the Applicable Margin.

(b) [Intentionally Reserved.]

(c) Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

(d) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Alternative Rate Loans, on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of LIBO Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan shall be excluded; provided,
if a Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears (i) on each Interest Payment Date applicable to that Loan; (ii) upon
any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity.

2.8. [Intentionally Reserved.]

2.9. Default Interest. Automatically upon the occurrence and during the
continuance of an Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) or
upon the occurrence and during the continuance of any Event of Default other
than under Section 8.1(a), 8.1(f) or 8.1(g), at the written request of the
Requisite Lenders, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is three percent
(3.00%) per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is three percent (3.00%) per annum in excess of the
interest rate otherwise payable hereunder). Payment or acceptance of the
increased rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 

Tiptree Credit Agreement

 

41



--------------------------------------------------------------------------------

2.10. Fees. Borrower agrees to pay to Agents such other fees in the amounts and
at the times separately agreed upon in the Fee Letter and all such fees
described in the Fee Letter constitute part of the Obligations. All fees
described in the Fee Letter shall be deemed earned in full on the date when the
same are due and payable thereunder and shall not be subject to rebate or
proration upon termination of this Agreement for any reason.

2.11. Scheduled Payments. The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) on the
last day of each Fiscal Quarter (each, an “Installment Date”), commencing
December 31, 2013. For the Fiscal Quarter ending December 31, 2013, the
installment amount shall be one percent (1.00%) of the original principal amount
of the aggregate Term Loan Commitments. Thereafter, such installments shall be
in the respective amounts set forth below:

 

Fiscal Quarter Ending

  

Installment Amount if

Net Leverage Ratio was
less than or equal to 35%

as of end of immediately

preceding Fiscal Quarter

  

Installment Amount if

Net Leverage Ratio was

greater than 35% as of

end of immediately

preceding Fiscal Quarter

December 31, 2013, March 31, 2014 and June 30, 2014    1.00% of the principal
amount of the original aggregate Term Loan Commitments    1.00% of the principal
amount of the original aggregate Term Loan Commitments September 30, 2014   
1.00% of the principal amount of the original aggregate Term Loan Commitments   
1.50% of the principal amount of the original aggregate Term Loan Commitments
December 31, 2014    1.00% of the principal amount of the original aggregate
Term Loan Commitments    2.00% of the principal amount of the original aggregate
Term Loan Commitments March 31, 2016 and each Fiscal Quarter ending thereafter
   1.00% of the principal amount of the original aggregate Term Loan Commitments
   2.50% of the principal amount of the original aggregate Term Loan Commitments
Term Loan Maturity Date    All remaining principal, interest and charges with
respect to the Term Loans

 

Tiptree Credit Agreement

 

42



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12 and 2.13, as applicable; and (y) the Term Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the Term Loan Maturity Date.

2.12. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time, Borrower may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Sections 2.12(a)(iii) and 2.17(c)) in an aggregate minimum amount of $500,000
and integral multiples of $250,000 in excess of that amount (or, in each case if
less, the entire amount of such Loan).

(ii) All such prepayments shall be made upon not less than three (3) Business
Days’ prior written or telephonic notice, given to Administrative Agent by 12:00
p.m. on the date required and, if given by telephone, promptly confirmed in
writing to Administrative Agent (and Administrative Agent will promptly transmit
such telephonic or original notice by telefacsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein, provided that a notice of prepayment may be conditioned upon
the closing of a replacement credit facility, other financing facility, merger
or acquisition and may be revoked or delayed by Borrower if such replacement
credit facility, other financing facility, merger or acquisition does not close
and fund. Any such voluntary prepayment shall be applied as specified in
Section 2.14(b).

(iii) Prepayment Premium. Borrower shall pay the applicable Prepayment Premium
in connection with (1) any mandatory prepayments of Term Loans pursuant to
Section 2.13(d) or (2) any Repricing Transaction (it being understood that in
the event that Borrower (x) makes any prepayment of Term Loans in connection
with any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, Borrower shall pay to the Administrative
Agent, for the account of each of the applicable Term Lenders, (I) in the case
of clause (x), a Prepayment Premium with respect to the amount of the Term Loans
being so prepaid and (II) in the case of clause (y), a payment equal to the
Prepayment Premium with respect to the aggregate amount of the applicable Term
Loans outstanding immediately prior to such amendment) and held by Lenders who
did not consent to such amendment (such Lenders, “Non-Participating Lenders”)
for distribution on a pro rata basis to such Non-Participating Lenders;
provided, that no Prepayment Premium shall be payable in connection with any
Repricing Transaction that occurs within six months of the date that Borrower
receives notice from Administrative Agent that the Loans shall bear interest at
the Alternative Rate.

 

Tiptree Credit Agreement

 

43



--------------------------------------------------------------------------------

(b) [Intentionally Reserved.]

2.13. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales.

(i) No later than five Business Days following the date of receipt by Borrower
of any Net Asset Sale Proceeds, other than Net Asset Sale Proceeds that do not
exceed $250,000 in the aggregate for all Asset Sales during the prior Fiscal
Year, Borrower shall prepay the Loans and/or the Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Asset Sale Proceeds; provided that no such prepayment shall be
required pursuant to this Section 2.13(a) with respect to such portion of any
Net Asset Sale Proceeds that Borrower shall have given written notice to the
Administrative Agent on or prior the fifth Business Day following its receipt of
such Net Asset Sale Proceeds of its intention to reinvest or cause to be
reinvested all or a portion of such Net Asset Sale Proceeds in accordance with
Section 2.13(a)(ii) (which election may only be made if no Event of Default has
occurred and is then continuing); provided, further that any Net Asset Sale
Proceeds that are received by way of monetization of Designated Non-Cash
Consideration shall be deemed received by Borrower for purposes of the
notification about reinvesment when such Designated Non-Cash Consideration was
received.

(ii) With respect to any Net Asset Sale Proceeds realized or received with
respect to any Asset Sale (other than any Net Asset Sale Proceeds specifically
excluded from the application of Section 2.13(a)(i)), at the option of Borrower,
Borrower may, directly or through one or more of its Subsidiaries, reinvest or
cause to be reinvested all or any portion of such Net Asset Sale Proceeds in
assets useful for such Person’s business within (x) twelve (12) months following
receipt of such Net Asset Sale Proceeds or (y) if Borrower enters into a legally
binding commitment to reinvest such Net Asset Sale Proceeds within twelve
(12) months following receipt thereof, within one hundred eighty (180) days of
the date of such legally binding commitment (provided that this clause (y) shall
not operate to reduce the timeframe for reinvestment from a minimum of twelve
(12) months and provided, further, that any Net Asset Sale Proceeds shall be
held in an account subject to a Deposit Account Control Agreement pending such
application) and (ii) if any Net Asset Sale Proceeds are not so reinvested
within such reinvestment period or are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Asset Sale Proceeds shall be promptly applied to
the prepayment of the Loans as set forth in this Section 2.13.

(b) Insurance/Condemnation Proceeds.

(i) No later than five Business Days following the date of receipt by Borrower,
or Administrative Agent as loss payee, of any Net Insurance/Condemnation
Proceeds in excess of $500,000, Borrower shall prepay the Loans and/or the
Commitments shall be permanently reduced as set forth in Section 2.14(b) in an

 

Tiptree Credit Agreement

 

44



--------------------------------------------------------------------------------

aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided
that no such prepayment shall be required pursuant to this Section 2.13(b) with
respect to such portion of Net Insurance/Condemnation Proceeds that Borrower
shall have given written notice to the Administrative Agent on or prior the
fifth Business Day following its receipt of such Net Insurance/Condemnation
Proceeds of its intention to reinvest or cause to be reinvested all or a portion
of such Net Insurance/Condemnation Proceeds in accordance with
Section 2.13(b)(ii) (which election may only be made if no Event of Default has
occurred and is then continuing). For the avoidance of doubt, in no event shall
Borrower be required to prepay the Loans because of its receipt of proceeds of
business interruption insurance or key man life insurance.

(ii) With respect to any Net Insurance/Condemnation Proceeds received by
Borrower (other than any Net Insurance/Condemnation Proceeds specifically
excluded from the application of Section 2.13(b)(i)), at the option of Borrower,
Borrower may, directly or through one or more of its Subsidiaries, reinvest or
cause to be reinvested all or any portion of such Net Insurance/Condemnation
Proceeds in assets useful for such Person’s business within (x) twelve
(12) months following receipt of such Net Insurance/Condemnation Proceeds or
(y) if Borrower enters into a legally binding commitment to reinvest such Net
Insurance/Condemnation Proceeds within twelve (12) months following receipt
thereof, within one hundred eighty (180) days of the date of such legally
binding commitment (provided that this clause (y) shall not operate to reduce
the timeframe for reinvestment from a minimum of twelve (12) months and
provided, further, that any Net Insurance/Condemnation Proceeds are held in an
account subject to a Deposit Account Control Agreement pending such application)
and (ii) if any Net Insurance/Condemnation Proceeds are not so reinvested within
such reinvestment period or are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Insurance/Condemnation Proceeds shall be promptly
applied to the prepayment of the Loans as set forth in this Section 2.13.

(c) [Intentionally Reserved.]

(d) Issuance of Debt. On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower (other than with respect to any Indebtedness permitted to be incurred
pursuant to Section 6.1), Borrower shall prepay the Loans and/or the Commitments
shall be permanently reduced as set forth in Section 2.14(b) in an aggregate
amount equal to 100% of such Cash proceeds, net of investment banking fees,
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, including reasonable legal fees and
expenses; provided that any such fees, costs and expenses payable to any
Affiliate of Borrower may not exceed the amount of fees, cost and expenses that
would be payable to a non-Affiliate in a comparable arms-length transaction.

(e) Distributable Earnings. In the event that as of the end of any Fiscal
Quarter the Fixed Charge Coverage Ratio of Borrower is equal to or less than
1.35:1.00 and the Net Leverage Ratio is greater than 35% (the occurrence of both
such events, a “Distributable

 

Tiptree Credit Agreement

 

45



--------------------------------------------------------------------------------

Earnings Payment Trigger Event”), Borrower shall, no later than ninety (90) days
after the end of such Fiscal Quarter (or, with respect to the last Fiscal
Quarter of the Fiscal Year, within 120 days after the end of such Fiscal
Quarter) prepay the Loans in an aggregate amount equal to the lesser of (i) the
amount that would need to be added to Cash Flow for Debt Service Coverage as of
the end of such Fiscal Quarter such that the Fixed Charge Coverage Ratio would
have been equal to 1.35:1.00 as of such date, and (ii) the amount of all
Distributable Earnings for such Fiscal Quarter.

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Commitments pursuant to Sections 2.13(a) through 2.13(e)
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds and compensation owing to Lenders under Section 2.10 and 2.12(a)(iii)
in each case, if any, as the case may be. In the event that Borrower shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, Borrower shall promptly make an additional prepayment
of the Loans and/or the Commitments shall be permanently reduced in an amount
equal to such excess, and Borrower shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

2.14. Application of Prepayments/Reductions.

(a) [Intentionally Reserved.]

(b) Application of Prepayments. Any voluntary prepayments of Term Loans pursuant
to Section 2.12 and any mandatory prepayment of Term Loans pursuant to
Section 2.13 shall be applied as follows:

first, to the payment of all fees, and all expenses specified in Section 10.2,
to the full extent thereof;

second, to the payment of any accrued but unpaid interest accruing at the
Default Rate, if any, then due and payable to the full extent thereof;

third, to the payment of any accrued but unpaid interest (other than Default
Rate interest) then due and payable to the full extent thereof;

fourth, to the payment of the amounts payable pursuant to Section 2.10
or 2.12(a)(iii), if any, on any Loan;

fifth, in the case of a voluntary prepayment, to reduce the remaining scheduled
Installments of such Terms Loans as specified by Borrower in such notice of
prepayment, and in the case of a mandatory prepayment, to prepay the next eight
Installments of the Term Loans in direct order of maturity and then to prepay
all remaining Installments of the Term Loans pro rata; and

sixth, to any remaining Obligations then due and payable to any Agent, any
Lender or any Lender Counterparty under the Credit Documents.

 

Tiptree Credit Agreement

 

46



--------------------------------------------------------------------------------

2.15. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders, not later than
2:00 p.m. on the date due at 1345 Avenue of the Americas, 46th Floor, New York,
New York 10105 or via wire transfer of immediately available funds to account
number 2047628893919 maintained by Administrative Agent with Bank of America, NA
(ABA No. 026-009-593; FFC account: Fortress Credit Corp.; FFC Account No.:
721622.2; Reference: TipTree) in New York City (or at such other location or
bank account within the City and State of New York as may be designated by
Administrative Agent from time to time); funds received by Administrative Agent
after that time on such due date shall be deemed to have been paid by Borrower
on the next Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

(d) [Intentionally Reserved.]

(e) Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f) [Intentionally Reserved.]

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the Default Rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.

 

Tiptree Credit Agreement

 

47



--------------------------------------------------------------------------------

(h) Notwithstanding any other provisions hereof, so long as no Event of Default
shall have occurred and be continuing, if any prepayment of LIBO Rate Loans is
required to be made prior to the last day of the Interest Period therefor, in
lieu of making any payment in respect of any such LIBO Rate Loan prior to the
last day of the Interest Period therefor, Borrower may, in its sole discretion,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into an escrow account designated by the Administrative Agent
until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
Borrower) to apply such amount to the prepayment of such Loans in accordance
with the provisions of this Agreement otherwise applicable to such payment. Upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from Borrower) to apply such amount to the prepayment of the
outstanding Loans in accordance with the provisions of this Agreement otherwise
applicable to such payment.

(i) If an Event of Default shall have occurred and be continuing and not
otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, all payments or proceeds received by any
Agent hereunder or under any Collateral Document in respect of any of the
Obligations (including, but not limited to, Obligations arising under any
Interest Rate Agreement that are owing to any Lender or Lender Counterparty),
including, but not limited to all proceeds received by any Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to each Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by any Agent in
connection therewith, and all amounts for which any Agent is entitled to
indemnification hereunder or under any Collateral Document (in its capacity as
an Agent and not as a Lender) and all advances made by any Agent under any
Collateral Document for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by any Agent in connection
with the exercise of any right or remedy hereunder or under any Collateral
Document, all in accordance with the terms hereof or thereof; second, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit of the Lenders and the Lender Counterparties; and third,
to the extent of any excess of such proceeds, to the payment to or upon the
order of such Grantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

2.16. Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral or as
otherwise provided in the Fee Letter, if any of them shall, whether by voluntary
payment (other than as a result of a voluntary prepayment of Loans made and
applied in accordance with the terms hereof), through the exercise of any right
of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the

 

Tiptree Credit Agreement

 

48



--------------------------------------------------------------------------------

“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.16 shall not be construed
to apply to (i) any payment made by Borrower or a Lender pursuant to and in
accordance with the express terms of this Agreement, (ii) any payment obtained
by any Lender as consideration for the assignment or sale of a participation in
any of its Loans or other Obligations owed to it, or (iii) the exchange of any
Loans held by a Lender for all or a portion of a new tranche of Loans issued
hereunder.

2.17. LIBO Rate.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to the Loans on the
basis provided for in the definition of LIBO Rate, Administrative Agent shall on
such date give notice (by telefacsimile or by telephone confirmed in writing) to
Borrower and each Lender of such determination, whereupon all Loans shall bear
interest at the Alternative Rate until such time as the Administrative Agent
notifies Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist.

(b) Illegality or Impracticability of LIBO Rate. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making or
maintaining of Loans with interest at the LIBO Rate (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of

 

Tiptree Credit Agreement

 

49



--------------------------------------------------------------------------------

such determination (which notice Administrative Agent shall promptly transmit to
each other Lender). For purposes of this Agreement, including, without
limitation, this Section 2.17, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines and directions in connection
therewith (the “Dodd-Frank Act”) are deemed to be adopted and gone into effect
after the date hereof. Thereafter (1) the obligation of the Affected Lender to
make Loans with interest at the LIBO Rate shall be suspended until such notice
shall be withdrawn by the Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a Loan then being requested by Borrower
pursuant to a Funding Notice, the Affected Lender shall make such Loan with
interest at the Alternative Rate, (3) the Affected Lender’s obligation to
maintain its outstanding Loans with interest at the LIBO Rate (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Loans with interest at the Alternative Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Loan then being requested by Borrower
pursuant to a Funding Notice, Borrower shall have the option, subject to the
provisions of Section 2.17(c), to rescind such Funding Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.17(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans with interest at the LIBO Rate in accordance with the terms
hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its Loans and any loss, expense or liability sustained by such Lender in
connection with the liquidation or re-employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing; (ii) if any prepayment or other principal payment of any of its
Loans occurs on any day other than the last day of an Interest Period applicable
to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (iii) if any prepayment of any of its Loans is
not made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Loans. Any Lender may make, carry or transfer its Loans at, to or
for the account of any of its branch offices or the office of an Affiliate of
such Lender.

2.18. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and

 

Tiptree Credit Agreement

 

50



--------------------------------------------------------------------------------

conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax ( other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes), with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, Federal Deposit
Insurance Corporation (FDIC) insurance or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and in each
case the result of any of the foregoing is to increase the cost to such Lender
of agreeing to make, making or maintaining Loans hereunder based on the LIBO
Rate or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case,
Borrower shall pay to such Lender within thirty days of its receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. For purposes of this
Agreement, including, without limitation, this Section 2.18, the Dodd-Frank Act
is deemed to have been adopted and gone into effect after the date hereof. Such
Lender shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.18(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitments, or participations therein or other
obligations hereunder with respect to the Loans to a level below

 

Tiptree Credit Agreement

 

51



--------------------------------------------------------------------------------

that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
thirty days after receipt by Borrower from such Lender of the statement referred
to in the next sentence, Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such controlling corporation
on an after-tax basis for such reduction. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

2.19. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by Borrower hereunder and
under the other Credit Documents shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of,
any Tax.

(b) Withholding of Taxes. If Borrower or any other Person is required by law to
make any deduction or withholding on account of any Tax from any sum paid or
payable by Borrower to Administrative Agent or any Lender under any of the
Credit Documents: (i) Borrower shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower become
aware of it; (ii) Borrower shall timely pay any such Tax on behalf of and in the
name of Administrative Agent or such Lender; (iii) if such tax is an Indemnified
Tax, the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required on account of any such Tax shall be increased
to the extent necessary to ensure that, after the making of that deduction,
withholding or payment, Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) as soon
as practicable after paying any sum from which it is required by law to make any
deduction or withholding, and as soon as practicable after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Borrower
shall deliver to Administrative Agent evidence reasonably satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority. Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent and any Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

Tiptree Credit Agreement

 

52



--------------------------------------------------------------------------------

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.19, Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall, to the extent it is legally entitled to do so, deliver to Administrative
Agent for transmission to Borrower, on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8IMY or W-8ECI (or any successor forms), as
applicable, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower or Administrative Agent as will enable Borrower or Administrative
Agent to determine whether such Lender is subject to deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form and substance reasonably acceptable to the Administrative
Agent to the effect that such Non-US Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN.

 

Tiptree Credit Agreement

 

53



--------------------------------------------------------------------------------

Any Lender that is a United States Person shall, to the extent it is legally
entitled to do so, deliver to the Administrative Agent for transmission to
Borrower on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.

Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.19(f) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-9, W-8BEN or W-8ECI, or a
U.S. Tax Compliance Certificate and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Borrower or
Administrative Agent as will enable Borrower or Administrative Agent to
determine whether such Lender is subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Administrative Agent and Borrower of its inability
to deliver any such forms, certificates or other evidence.

If a payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent for transmission to Borrower at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g) Refund. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to Section 2.19 (including by the payment of additional
amounts pursuant to Section 2.19), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified

 

Tiptree Credit Agreement

 

54



--------------------------------------------------------------------------------

party the amount paid over pursuant to this Section 2.19(d) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.19(d), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.19(d) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.20. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17, 2.18 or 2.19,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions or assign its
rights and obligations hereunder, including any Affected Loans, through another
lending office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender pursuant to
Section 2.17, 2.18 or 2.19 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Commitments or Loans through such other lending office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Commitments or Loans or the interests of such Lender; provided such
Lender will not be obligated to utilize such other lending office pursuant to
this Section 2.20 unless Borrower agrees to pay all incremental expenses
incurred by such Lender as a result of utilizing such other office as described
above. A certificate as to the amount of any such expenses payable by Borrower
pursuant to this Section 2.20 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

2.21. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of
Section 9.5(c), or defaults (in each case, a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Loan (in each case, a “Defaulted
Loan”), then (a) during any Default Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Credit

 

Tiptree Credit Agreement

 

55



--------------------------------------------------------------------------------

Documents; (b) to the extent permitted by applicable law, until such time as the
Default Excess, if any, with respect to such Defaulting Lender shall have been
reduced to zero, (i) any voluntary prepayment of the Loans shall, if
Administrative Agent so directs at the time of making such voluntary prepayment,
be applied to the Loans of other Lenders as if such Defaulting Lender had no
Loans outstanding and the Term Loan Exposure of such Defaulting Lender were
zero, and (ii) any mandatory prepayment of the Loans shall, if Administrative
Agent so directs at the time of making such mandatory prepayment, be applied to
the Loans of other Lenders (but not to the Loans of such Defaulting Lender) as
if such Defaulting Lender had funded all Defaulted Loans of such Defaulting
Lender, it being understood and agreed that Borrower shall not be entitled to
retain any portion of any mandatory prepayment of the Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) any calculation of the aggregate amount of outstanding Term
Loans hereunder (and any amount of unused Term Loan Commitments hereunder) as at
any date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender; and (d) such Defaulting
Lender shall not be entitled to receive any fees payable hereunder during the
Default Period. No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.21,
performance by Borrower of its obligations hereunder and the other Credit
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.21. The rights and remedies against a
Defaulting Lender under this Section 2.21 are in addition to other rights and
remedies which Borrower may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default or violation
of Section 9.5(c).

2.22. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.17(b), 2.18, 2.19 or 2.20, (ii) the circumstances which have caused
such Lender to be an Affected Lender or which entitle such Lender to receive
such payments shall remain in effect, and (iii) such Lender shall fail to
withdraw such notice within five (5) Business Days after Borrower’s request for
such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender,
(ii) the Default Period for such Defaulting Lender shall remain in effect, and
(iii) such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days after Borrower’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Commitments, if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Terminated Lender shall pay any fees payable thereunder in
connection with such

 

Tiptree Credit Agreement

 

56



--------------------------------------------------------------------------------

assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender (except in the case of a Defaulting Lender, such Defaulting
Lender shall not receive its share of fees payable hereunder with respect to the
Default Period), and (B) an amount equal to all accrued but theretofore unpaid
fees owing to such Terminated Lender pursuant to Section 2.10 (except in the
case of a Defaulting Lender, such Defaulting Lender shall not receive its share
of fees payable hereunder with respect to the Default Period); (2) on the date
of such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.18 or 2.19; (3) in the case of any such assignment
resulting from a claim for compensation under Section 2.18 or payments required
to be made pursuant to Section 2.19, such assignment will result in a reduction
in such compensation or payments thereafter, and (4) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, any rights of such Terminated Lender
to indemnification hereunder shall survive as to such Terminated Lender.

2.23. Incremental Credit Extensions.

(a) Borrower Request. Borrower may at any time after the Closing Date by written
notice to the Administrative Agent elect to request the establishment of one or
more new Term Loan Commitments (each, an “Incremental Term Loan Commitment”) in
a minimum amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof, and up to a maximum aggregate principal amount of
$125,000,000. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which Borrower proposes that such Incremental Term Loan
Commitment shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each person to whom Borrower proposes any portion
of such Commitment Increase be allocated and the amounts of such allocations;
provided, that (1) Borrower shall first seek Incremental Term Loan Commitments
from the existing Lenders (provided, further that none of the existing Lenders
will be required to provide any Incremental Term Loan Commitments, and any
decision whether or not to do so by any such Lender shall be made at the sole
discretion of such Lender) and (2) if such existing Lenders decline to provide
within a reasonable period of time (in any event, not to exceed ten Business
Days) following such request all or a portion of such Commitment Increases on
terms acceptable to Borrower, then Borrower may seek commitments therefor from
other Eligible Assignees (an “Additional Lender”); provided, that the
Administrative Agent shall have consented (not to be unreasonably withheld,
delayed or conditioned) to such Additional Lender’s making such Incremental Term
Loans if such consent would be required under Section 10.6 for an assignment of
Loans, as applicable, to such Additional Lender.

 

Tiptree Credit Agreement

 

57



--------------------------------------------------------------------------------

(b) Conditions. Each Incremental Term Loan Commitment shall become effective as
of such Increase Effective Date; provided, that:

(i) each of the conditions set forth in Section 3.2 shall be satisfied; and

(ii) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Lenders providing such Commitment
Increases in connection with any such transaction.

(c) Terms of Incremental Term Loan Commitments. The terms and provisions of each
Incremental Term Loan Commitment shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein, identical to the Term Loans (it being understood that Incremental Term
Loans may be part of an existing tranche of Term Loans);

(ii) the weighted average life to maturity of all Incremental Term Loans shall
be no shorter than the weighted average life to maturity of the existing Term
Loans;

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date; and

(iv) the Applicable Margins and, subject to clause (ii) above, amortization
schedule for the Incremental Term Loans shall be determined by Borrower and the
applicable new Lenders; provided, that the initial yield (including any original
issue discount or similar yield-related discounts, deductions or payments, but
excluding arrangement, structuring and underwriting fees and any other fees not
paid or payable generally to the applicable new Lenders)) of the Incremental
Term Loans shall not be more than 0.50% per annum higher than the yield for the
then outstanding Term Loans calculated in the same manner (or, if such initial
yield exceeds the yield for the then outstanding Term Loans, the yield for the
Term Loans shall automatically be increased by an amount equal to the difference
between the yield with respect to the Incremental Term Loans and the yield for
the then outstanding Term Loans minus 0.50% per annum.

Each Incremental Term Loan Commitment shall be effected by a joinder agreement
(the “Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Incremental Term Loan Commitment, in form
and substance reasonably satisfactory to each of them. The Increase Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23. In addition, unless otherwise specifically provided herein, all
references in Credit Documents to Term Loans shall be deemed, unless the context
otherwise requires, to include references to Incremental Term Loans,
respectively, made pursuant to this Agreement.

(d) Making of New Term Loans. On any Increase Effective Date on which
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender of such Incremental Term Loan
Commitment shall make an Incremental Term Loan to Borrower in an amount equal to
its Incremental Term Loan Commitment.

 

Tiptree Credit Agreement

 

58



--------------------------------------------------------------------------------

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the security interests created by the Collateral Documents.
Borrower shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the Collateral Documents continue to be perfected under the UCC or otherwise
after giving effect to the establishment of any such class of Term Loans or any
such new Commitments.

 

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by Borrower for each
Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by Borrower, if applicable, and, to the extent applicable, certified
as of a recent date by the appropriate governmental official; (ii) signature and
incumbency certificates of the officers of Borrower executing the Credit
Documents to which it is a party; (iii) resolutions of the board of directors or
similar governing body of Borrower approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound as of the Closing
Date; (iv) a good standing certificate from the applicable Governmental
Authority of Borrower’s jurisdiction of organization, dated a recent date prior
to the Closing Date, in each case certified as of the Closing Date by a
secretary or an assistant secretary of Borrower as being in full force and
effect without modification or amendment; and (v) such other documents as
Administrative Agent may reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of TFI and its Subsidiaries shall be as set forth on
Schedule 4.2.

(d) Transaction Costs. On or prior to the Closing Date, Borrower shall have
delivered to Administrative Agent Borrower’s reasonable best estimate of the
Transactions Costs (other than fees payable to any Agent).

(e) Governmental Authorizations and Consents. Borrower shall have obtained all
Governmental Authorizations and all material consents of other Persons, in each
case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and

 

Tiptree Credit Agreement

 

59



--------------------------------------------------------------------------------

substance reasonably satisfactory to Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents or
the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

(f) [Intentionally Reserved.]

(g) Collateral. In order to create in favor of Collateral Agent, for the benefit
of Secured Parties, a valid, perfected First Priority security interest in the
Collateral, Collateral Agent shall have received:

(i) evidence reasonably satisfactory to Collateral Agent of the compliance by
Borrower with its obligations under the Pledge and Security Agreement and the
other Collateral Documents (including, without limitation, its obligations to
authorize or execute, as the case may be, and deliver UCC financing statements,
originals of Securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein);

(ii) a completed Collateral Questionnaire dated as of the Closing Date and
executed by an Authorized Officer of Borrower, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
reasonably satisfactory to Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of Borrower in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly
authorized by all applicable Persons for filing in all applicable jurisdictions
as may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens); and

(iii) evidence that Borrower shall have taken or caused to be taken any other
action, executed and delivered or caused to be executed and delivered any other
agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

(h) [Intentionally Reserved.]

(i) Financial Statements; Projections. Administrative Agent and Lenders shall
have received from Borrower (i) the Historical Financial Statements, (ii) pro
forma consolidated and consolidating balance sheets of TFI and its Subsidiaries
as at the Closing Date, and reflecting the consummation of the related
financings and the other transactions

 

Tiptree Credit Agreement

 

60



--------------------------------------------------------------------------------

contemplated by the Credit Documents to occur on or prior to the Closing Date,
which pro forma financial statements shall be in form and substance reasonably
satisfactory to Administrative Agent, and (iii) the Projections.

(j) [Intentionally Reserved.]

(k) Opinion Letter of Counsel to Borrower. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinion
letter of Schulte Roth & Zabel LLP, counsel for Borrower and as to such matters
as Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and Borrower hereby instructs such counsel to deliver such opinion letter to
Agents and Lenders).

(l) [Intentionally Reserved.]

(m) Fees. Borrower shall have paid to Administrative Agent, the fees payable on
the Closing Date referred to in Section 2.10.

(n) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Borrower dated as of the Closing Date and
addressed to Administrative Agent and Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that after giving effect to the making of the Loans on the
Closing Date, Borrower and its Subsidiaries is and will be Solvent.

(o) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(p) [Intentionally Reserved.]

(q) [Intentionally Reserved.]

(r) [Intentionally Reserved.]

(s) [Intentionally Reserved.]

(t) [Intentionally Reserved.]

(u) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

 

Tiptree Credit Agreement

 

61



--------------------------------------------------------------------------------

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date, including the Closing Date, is subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;

(ii) the requested Term Loan shall not exceed the unused Term Loan Commitment
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of such
earlier date; and

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable Credit Date. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by an
Authorized Officer or other Person authorized on behalf of Borrower or for
otherwise acting in good faith.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Borrower represents and warrants to
each Agent and Lender, on the Closing Date and on each Credit Date, that the
following statements are true and correct:

4.1. Organization; Requisite Power and Authority; Qualification. Borrower (a) is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of

 

Tiptree Credit Agreement

 

62



--------------------------------------------------------------------------------

organization as identified in Schedule 4.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2. Capital Stock and Ownership. The Capital Stock of Borrower and each of its
Subsidiaries has been duly authorized and validly issued and is fully paid and,
in the case of Capital Stock evidencing corporate interests, non-assessable.
Except as set forth on Schedule 4.2, as of the date hereof, there is no existing
option, warrant, call, right, commitment or other agreement to which Borrower or
any of its Subsidiaries is a party requiring, and there is no membership
interest or other Capital Stock of Borrower or any of its Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by
Borrower or any of its Subsidiaries of any additional membership interests or
other Capital Stock of Borrower or any of its Subsidiaries or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Borrower or any of its
Subsidiaries. Schedule 4.2 correctly sets forth the capital structure of
Borrower and the ownership interest of Borrower and each of its Subsidiaries in
their respective Subsidiaries as of the Closing Date.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents to which it is a party have been duly authorized by all necessary
action on the part of Borrower.

4.4. No Conflict. The execution, delivery and performance by Borrower of the
Credit Documents to which it is a party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to
Borrower or any of its Subsidiaries in any material respect, (ii) any of the
Organizational Documents of Borrower or any of its Subsidiaries, except to the
extent such violation would not reasonably be expected to have a Material
Adverse Effect or (iii) any order, judgment or decree of any Governmental
Authority binding on Borrower or any of its Subsidiaries in any material
respect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Borrower
or any of its Subsidiaries, except to the extent such violation would not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the material
properties or assets of Borrower or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); or (d) require any approval of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Subsidiaries, except for such approvals or
consents (x) which have been obtained on or before the Closing Date and
disclosed in writing to Lenders and are in full force and effect or (y) the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.

 

Tiptree Credit Agreement

 

63



--------------------------------------------------------------------------------

4.5. Governmental Consents. The execution, delivery and performance by Borrower
of the Credit Documents to which it is a parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for (a) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Collateral
Agent for filing and/or recordation, as of the Closing Date, (b) such as have
been obtained or made and are in full force and effect and (c) consents,
approvals, registrations, filings, notices or other actions the failure to
obtain or perform which would not reasonably be expected to have a Material
Adverse Effect.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by Borrower and is the legally valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. As of the Closing Date,
neither Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
required by GAAP to be reflected in the Historical Financial Statements or the
notes thereto that is not reflected in the Historical Financial Statements or
the notes thereto and which in any such case is material in relation to the
business, operations, assets or financial condition of TFI and any of its
Subsidiaries taken as a whole.

4.8. Projections. On and as of the Closing Date, the Projections of TFI and its
Subsidiaries for the period of Fiscal Year 2013 through and including Fiscal
Year 2017 (which Projections shall include in the case of Fiscal Years 2013 and
2014 projections for each Fiscal Quarter during such Fiscal Years and annually
for periods thereafter) (the “Projections”) are based on good faith estimates
and assumptions believed by the management of Borrower to be reasonable at the
time made; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

4.9. No Material Adverse Change. Since December 31, 2012, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.10. [Intentionally Reserved.]

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings that materially
impair the transactions contemplated by the Credit Documents or that,
individually or in the

 

Tiptree Credit Agreement

 

64



--------------------------------------------------------------------------------

aggregate, could reasonably be expected to have a Material Adverse Effect.
Borrower and its Subsidiaries (a) are not in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and (b) are not
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, orders, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

4.12. Payment of Taxes. All federal and other material tax returns, reports and
statements (including any attachments thereto or amendments thereof)
(collectively, the “Tax Returns”) of Borrower filed or required to be filed by
any of them have been timely filed, and all Taxes shown on such tax returns or
otherwise due and payable and all assessments, fees and other governmental
charges upon Borrower and upon its properties, assets, income, businesses and
franchises which are due and payable have been paid when due and payable, except
for the payment of any such Taxes, assessments, fees and other governmental
charges which are being diligently contested by Borrower in good faith by
appropriate proceedings and for which adequate reserves have been made under
GAAP. To the knowledge of Borrower, no Tax Return of Borrower or any of its
Subsidiaries is currently under an audit or examination, and Borrower has not
received written notice of any proposed audit or examination, in each case,
where a material amount of Tax is at issue.

4.13. Properties.

(a) Title. Except as to any deficiency or defect that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
Borrower has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of its properties and
assets reflected in the Historical Financial Statements and in the most recent
financial statements delivered pursuant to Section 5.1, in each case except for
immaterial assets and assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. Except as permitted by this Agreement (including as to Permitted
Liens), all such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets of Borrower, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of Borrower, regardless of whether Borrower is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and
Borrower does not have any knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except (i) as enforcement may be limited by bankruptcy, insolvency,

 

Tiptree Credit Agreement

 

65



--------------------------------------------------------------------------------

reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles or (ii) as would not, individually
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect.

4.14. Environmental Matters. Neither Borrower nor any of its Facilities or
operations are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Hazardous Materials Activity that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. There are and, to Borrower’s knowledge, have
been, no conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Borrower or its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to Borrower or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.15. No Defaults. Neither Borrower nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except, with respect to any of the foregoing, where
the consequences, direct or indirect, of such default or defaults, if any, could
not reasonably be expected to have a Material Adverse Effect.

4.16. [Intentionally Reserved.]

4.17. Governmental Regulation. Borrower is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Borrower
is not a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.18. Margin Stock. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock, and no part of the proceeds of the
Loans made to Borrower will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock, in each case that violates the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

Tiptree Credit Agreement

 

66



--------------------------------------------------------------------------------

4.19. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
its Subsidiaries or to the best knowledge of Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries, and (c) to the best knowledge of Borrower,
no union representation question existing with respect to the employees of
Borrower or any of its Subsidiaries and, to the best knowledge of Borrower, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

4.20. Employee Benefit Plans. Except as could not reasonably be expected to have
a Material Adverse Effect. (a) Borrower and each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, (b) each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code so qualifies, (c) no
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by Borrower, any of its
Subsidiaries or any of their ERISA Affiliates, (d) no ERISA Event has occurred
or is reasonably expected to occur, (e) except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Borrower or any of
its Subsidiaries, and (f) Borrower, each of its Subsidiaries and each of their
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.21. Certain Fees. No broker’s or finder’s fee or commission claimed by any
Person by, through or under Borrower will be payable with respect hereto or any
of the transactions contemplated hereby, except for fees disclosed to
Administrative Agent prior to the Closing Date and described on Schedule 4.21.

4.22. Solvency. Borrower and its Subsidiaries (taken as a whole) are and, upon
the incurrence of any Credit Extension by Borrower on any date on which this
representation and warranty is made, will be, Solvent.

4.23. Compliance with Statutes, etc. Each of the material licenses or permits
required by any applicable federal, state or local law, rule or regulation for
the operation of the businesses of Borrower and its Subsidiaries is valid and in
effect, except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Borrower and its Subsidiaries
are in compliance with all applicable statutes, regulations and orders of, and
all

 

Tiptree Credit Agreement

 

67



--------------------------------------------------------------------------------

applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of their business and the ownership of their property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing their business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Borrower or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.24. Disclosure. No representation or warranty of Borrower contained in any
Credit Document or in any other documents, certificates or written statements
(taken as a whole, and excluding projections, any information of a
forward-looking nature and any general economic or specific industry information
developed by, and obtained from, third-party sources) furnished to Lenders by or
on behalf of Borrower or any of its Subsidiaries on or prior to the Closing Date
for use in connection with the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state a material fact (known to
Borrower, in the case of any document not furnished by any of them) necessary in
order to make the statements contained herein or therein (taken as a whole) not
misleading in any material respect in light of the circumstances in which the
same were made (after giving effect to all supplements and updates). Any
projections and pro forma financial information contained in such materials and
information of a forward-looking nature are based upon good faith estimates and
assumptions believed by Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections and pro forma financial information
of a forward-looking nature as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

4.25. Patriot Act. To the extent applicable, Borrower is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.26. Foreign Assets Control Regulations and Anti-Money Laundering. Borrower and
each of its Subsidiaries is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, executive orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act (31 U.S.C.
Sections 5301 et seq.) and all regulations issued pursuant to it. Borrower and
any Subsidiary or Affiliate of Borrower (i) is not a Person designated by the
U.S. government on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”) with which a U.S. Person cannot deal with or otherwise
engage in business transactions, (ii) is not a Person

 

Tiptree Credit Agreement

 

68



--------------------------------------------------------------------------------

who is otherwise the target of U.S. economic sanctions laws such that a U.S.
Person cannot deal or otherwise engage in business transactions with such Person
or (iii) is not controlled by (including without limitation by virtue of such
Person being a director or owning voting shares or interests), or acts, directly
or indirectly, for or on behalf of, any Person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other
Credit Document would be prohibited under U.S. law.

 

SECTION 5. AFFIRMATIVE COVENANTS

Borrower covenants and agrees that so long as any Commitment is in effect and
until payment in full of all Obligations (other than contingent indemnification
obligations not yet due and payable), Borrower shall perform all covenants in
this Section 5.

5.1. Financial Statements and Other Reports. Unless otherwise provided below,
Borrower will deliver to Administrative Agent and Lenders:

(a) [Intentionally Reserved.]

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with the Fiscal Quarter in which the
Closing Date occurs, the consolidated and consolidating balance sheets of TFI
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of TFI
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail
consistent with the form of financials delivered to Administrative Agent prior
to the Closing Date, together with a Financial Officer Certification and a
Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of TFI and its Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income, stockholders’
equity and cash flows of TFI and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, in reasonable detail consistent with the form of
financials delivered to Administrative Agent prior to the Closing Date, together
with a Financial Officer Certification and a Narrative Report with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of KPMG LLP or other independent certified public accountants of
recognized national standing selected by TFI, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit (other than any qualification that is expressly with respect to,
or expressly resulting from, an upcoming maturity date of Indebtedness that is
scheduled to occur within 12 months from the date of such report)), and shall
state that such consolidated financial statements fairly present, in all
material respects, the

 

Tiptree Credit Agreement

 

69



--------------------------------------------------------------------------------

consolidated financial position of TFI and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

(d) Compliance Certificate. Together with each delivery of financial statements
of TFI and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of TFI and its Subsidiaries delivered pursuant to
Section 5.1(b) or Section 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(f) Notice of Default. Promptly upon an Executive Officer of Borrower obtaining
actual knowledge (i) of any Default or Event of Default or that notice has been
given to Borrower with respect thereto; (ii) that any Person has given any
notice to Borrower or any of its Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 8.1(b); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default, event
or condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto;

(g) Notice of Litigation. Promptly upon an Executive Officer of Borrower
obtaining actual knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, if the amount of damages claimed or judgment amount is in excess of
$2,500,000 or (ii) any material development in any Adverse Proceeding that, in
the case of either clause (i) or (ii), could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that, individually or in the aggregate would
reasonably be expected to result in a Material Adverse Effect (and to the extent
not previously disclosed to the Administrative Agent), a written notice
specifying the nature thereof, what action Borrower or any of its ERISA
Affiliates has taken, is taking or proposes to take with

 

Tiptree Credit Agreement

 

70



--------------------------------------------------------------------------------

respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, upon any request of Administrative Agent,
copies of (1) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by Borrower or any of its ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event that
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect (and to the extent not previously disclosed to the
Administrative Agent); and (3) copies of such other documents or governmental
reports or filings relating to any Employee Benefit Plan as Administrative Agent
shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than sixty
(60) days after the end of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the Term Loan Maturity Date (a “Financial Plan”) for TFI and its Subsidiaries,
including a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of TFI and its Subsidiaries for each month
of such Fiscal Year;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Administrative
Agent outlining all material insurance coverage maintained as of the date of
such report by Borrower and all material insurance coverage planned to be
maintained by Borrower in the immediately succeeding Fiscal Year;

(k) Notice of Change in Board of Directors. Together with each delivery of the
Compliance Certificate pursuant to Section 5.1(d), written notice either
(x) confirming that there has been no change in the board of directors (or
similar governing body) of Borrower or any of its Subsidiaries since the Closing
Date or the date of the most recent Compliance Certificate delivered pursuant to
Section 5.1(d) or (y) identifying such changes.

(l) [Intentionally Reserved.]

(m) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters relating to any Facility of Borrower or which relate to
any environmental liabilities of Borrower or its Subsidiaries which, in any such
case, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;

(n) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prior written notice of any change (i) in Borrower’s corporate name or
jurisdiction of organization, or (ii) in Borrower’s Federal Taxpayer
Identification Number. Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC that are required in order for Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. Borrower also agrees promptly to notify Collateral Agent
if any material portion of the Collateral is damaged or destroyed;

 

Tiptree Credit Agreement

 

71



--------------------------------------------------------------------------------

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent an Officer’s
Certificate either confirming that there has been no change in such information
since the date of the Collateral Questionnaire delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section
and/or identifying such changes;

(p) Notice of Change in Borrower’s U.S. Tax Status. If Borrower’s status as a
partnership for U.S. tax purposes changes, Borrower shall deliver a written
statement within 15 days following the later of (i) the effective date of such
change and (ii) Borrower’s actual knowledge of such change, containing (x) the
effective date of such U.S. tax status change as reasonably determined by
Borrower, (y) Borrower’s new status for U.S. tax purposes (for example, as a
corporation or an entity disregarded as separate from its sole owner) and
(z) any documentation prepared by Borrower that is submitted to a U.S.
Governmental Authority or received from a U.S. Governmental Authority in
connection with such U.S. tax status change; provided that the provision of such
information is not prohibited by applicable law; and

(q) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Subsidiary of Borrower to its equity holders, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, and (iii) all material press releases and other statements made
available generally by TFI or Borrower or any of its Subsidiaries to the public
concerning material developments in the business of TFI or Borrower or any of
its Subsidiaries, (B) promptly after receipt by Borrower, quarterly and annual
financial statements (and, in the case of annual financial statements, any
auditor’s reports) of each Operating Subsidiary to the extent (and in the form)
such Operating Subsidiary distributes such financial statements to its equity
holders generally, and (C) such other information and data with respect to
Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent.

(r) Delivery. Documents required to be delivered pursuant to this Section 5.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted at www.sec.gov,
IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, accessible to each Lender and Administrative Agent without
charge (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that (A) Borrower shall deliver financial
statements in a tangible, physical version or in .pdf format to Administrative
Agent or any Lender who requests Borrower to deliver such financial statements
in a tangible, physical version or in .pdf format until written notice to cease
delivering financial statements in a tangible, physical version or in .pdf
format is given by Administrative Agent or such Lender, and (B) Borrower shall
give Administrative Agent and each Lender written or electronic notice each time

 

Tiptree Credit Agreement

 

72



--------------------------------------------------------------------------------

any information is delivered by posting to the Informational Website to the
extent that Administrative Agent and each Lender has requested so to be
notified. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from
Administrative Agent and maintaining its copies of such documents.

5.2. Existence. Except as otherwise permitted under Section 6.9, Borrower will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business; provided
Borrower shall not be required to preserve any such right or franchise, licenses
and permits if (a) TFI’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, or (b) the loss thereof would not reasonably be
expected to result in a Material Adverse Effect.

5.3. Payment of Taxes and Claims. Borrower will, and will cause each of its
Subsidiaries to, pay all U.S. federal and other material Taxes imposed upon it
before any penalty or fine accrues thereon, and all claims (including claims for
labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided no such Tax or claim need be paid if it is being
diligently contested in good faith by appropriate proceedings, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income Tax
Return with any Person (other than any of its Subsidiaries).

5.4. Maintenance of Properties. Except as could not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect, Borrower
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
and casualty excepted, all properties used or useful in the business of Borrower
and its Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

5.5. Insurance. On and after the 45th day following the Closing Date (as such
date may be extended in the sole discretion of the Administrative Agent),
Borrower will maintain, with financially sound and reputable insurers,
(i) business interruption insurance, and (ii) casualty insurance, such public
liability insurance, third party property damage insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of Borrower as is customary with companies in the same or similar
businesses and similarly situated, in each case in such amounts (giving effect
to self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, on and after the 45th day following
the Closing Date (as such date may be extended in the sole discretion of the
Administrative Agent), Borrower will maintain or cause to be maintained
(a) flood insurance with respect to each Flood Hazard Property of Borrower that
is located in a community that participates in the

 

Tiptree Credit Agreement

 

73



--------------------------------------------------------------------------------

National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
as is customary with companies in the same or similar businesses and similarly
situated. Each such policy of insurance shall (i) name Collateral Agent, on
behalf of Lenders, as an additional insured thereunder as its interests may
appear, and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, on behalf of Secured Parties, as
the loss payee thereunder for any covered loss, and shall use commercially
reasonable efforts to cause such policy of insurance to provide for at least
thirty days’ prior written notice to Collateral Agent of any modification or
cancellation of such policy (or in the case of cancellation for nonpayment of
premium, at least ten days’ prior written notice to Collateral Agent).

5.6. Inspections. Borrower will permit any authorized representatives designated
by any Agent or any Lender (coordinated by the Administrative Agent) to visit
and inspect any of the properties of Borrower and its Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable notice
(provided, no such notice shall be required at any time an Event of Default has
occurred and is continuing) and at such reasonable times during normal business
hours and as often as may reasonably be requested and subject to such
accountants’ customary policies and procedures; provided, as long as no Event of
Default has occurred and is continuing (in which case no such restriction shall
apply), (i) Borrower shall only be required to reimburse Administrative Agent
and Lenders for one such visit and/or inspection each Fiscal Year, and (ii) in
respect of any such discussions with any independent accountants, Borrower shall
have received reasonable advance notice thereof and a reasonable opportunity to
participate therein and (iii) neither Borrower nor any of its Subsidiaries will
be required to disclose, discuss, permit the inspection, examination or making
copies or abstracts of any document, record, information or other matter (A) the
disclosure, inspection, examination, copying or discussion of which is
prohibited by Law or any binding agreement, (B) that constitutes non-financial
trade secrets or non-financial proprietary information, or (C) that is subject
to bona fide attorney-client or similar privilege or constitutes bona fide
attorney work product.

5.7. Lenders Meetings. Borrower will, upon the request of Administrative Agent
or Requisite Lenders and subject to reasonable prior notice, participate during
normal business hours, in (a) a call with the Administrative Agent and Lenders
once each month to discuss the financial condition and results of operations of
TFI and its Subsidiaries for the preceding month, and (b) a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.

5.8. Compliance with Laws. Borrower will comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Tiptree Credit Agreement

 

74



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure. Borrower will deliver to Administrative Agent:

(i) [Intentionally Reserved.];

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws (other than those Releases, such as normal wastewater discharges or air
emissions, that are routinely reported to Governmental Authorities and permitted
pursuant to Environmental Laws in the ordinary course of business) to the extent
such Release could reasonably be expected to have a Material Adverse Effect,
(2) any remedial action taken by Borrower or any other Person in response to
(A) any Hazardous Materials Activities the existence of which could reasonably
be expected to result in one or more Environmental Claims having, individually
or in the aggregate, a Material Adverse Effect, or (B) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and (3) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any fee-owned
Material Real Estate Asset of Borrower that could cause such fee-owned Material
Real Estate Asset or any part thereof to be subject to any material restrictions
on the ownership, occupancy, transferability or use thereof under any
Environmental Laws, to the extent the foregoing could reasonably be expected to
have a Material Adverse Effect;

(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority, and (3) any request for information from any Governmental Authority
that suggests such agency is investigating whether Borrower or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity, except where such Hazardous Materials Activity or investigation,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower that could reasonably be
expected to (A) expose Borrower or any of its Subsidiaries to, or result in,
Environmental Claims that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect or (B) affect the ability of
Borrower to maintain in full force and effect all material Governmental
Authorizations required under any Environmental Laws for their respective
operations to the extent that, individually or in the aggregate, the failure to
maintain such Governmental Authorizations would reasonably be expected to have a
Material Adverse Effect, and (2) any proposed action to be taken by Borrower or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be

 

Tiptree Credit Agreement

 

75



--------------------------------------------------------------------------------

expected to subject Borrower or any of its Subsidiaries to any additional
material obligations or requirements under any Environmental Laws that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by Borrower or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against Borrower or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10. [Intentionally Reserved.]

5.11. Additional Material Real Estate Assets. In the event that Borrower
acquires or leases a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
Borrower, promptly after acquiring such Material Real Estate Asset or promptly
after a Real Estate Asset owned or leased on the Closing Date becomes a Material
Real Estate Asset (or, in either case, such longer period to which
Administrative Agent may agree), shall take all such actions and execute and
deliver, or cause to be executed and delivered, all such Mortgages, documents,
instruments, agreements, opinions and certificates with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets. In addition to
the foregoing, Borrower shall, at the reasonable request of Requisite Lenders,
deliver, from time to time, to Administrative Agent such appraisals as are
required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien (provided that for so long as no Event
of Default shall have occurred and is continuing, no more than one appraisal
shall be required with respect to any Real Estate Asset in any Fiscal Year).

5.12. [Intentionally Reserved.]

5.13. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, Borrower will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.21. In
furtherance and not in limitation of the foregoing, Borrower shall take such
actions as Administrative Agent or Collateral Agent may reasonably request from
time to time to ensure that the Obligations are secured by substantially all of
the assets of Borrower.

 

Tiptree Credit Agreement

 

76



--------------------------------------------------------------------------------

5.14. Miscellaneous Business Covenants. Unless otherwise consented to by Agents
and Requisite Lenders:

(a) [Intentionally Reserved.]

(b) Cash Management Systems. Borrower shall establish and maintain cash
management systems reasonably acceptable to Administrative Agent, including,
without limitation, with respect to account control arrangements. Administrative
Agent confirms that, as of the Closing Date, the cash management systems of
Borrower are acceptable.

(c) Communication with Accountants. Borrower authorizes Administrative Agent to
communicate directly with Borrower’s independent certified public accountants
and authorizes and shall instruct those accountants to communicate (including
the delivery of audit drafts and letters to management) with Administrative
Agent and each Lender information relating to Borrower with respect to the
business, results of operations and financial condition of Borrower, subject to
such accountants’ customary policies and procedures; provided however, that
Administrative Agent or the applicable Lender, as the case may be, shall provide
Borrower with notice at least two (2) Business Days prior to first initiating
any such communication and a reasonable opportunity to participate therein.

5.15. Post Closing Matters. Borrower shall, and shall cause each of its
Subsidiaries to, satisfy the requirements set forth on Schedule 5.15 on or
before the date specified for such requirement or such later date to be
determined by the Administrative Agent.

 

SECTION 6. NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as any Commitment is in effect and
until payment in full of all Obligations (other than contingent indemnification
obligations not yet due and payable), Borrower shall perform all covenants in
this Section 6.

6.1. Indebtedness. Borrower shall not create, incur, assume or guaranty, or
otherwise become or remain liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of Borrower to any Subsidiary of Borrower; provided all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany Subordination Agreement that, in any such
case, is reasonably satisfactory to Administrative Agent;

(c) Indebtedness incurred by Borrower arising from agreements providing for
indemnification, adjustment or purchase price or similar obligations, or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of Borrower pursuant to such agreements, in connection with
Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of Borrower;

 

Tiptree Credit Agreement

 

77



--------------------------------------------------------------------------------

(d) Indebtedness which may be deemed to exist pursuant to any bid, performance,
surety, bond, statutory, or appeal bonds or similar guaranties or other
obligations incurred in the ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts, credit cards, merchant cards or
debit cards;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees, lessors and licensees of Borrower and its
Subsidiaries;

(g) Indebtedness arising under Interest Rate Agreements or currency swap
agreements;

(h) the financing of insurance premiums;

(i) Subordinated Indebtedness of Borrower;

(j) any Permitted Refinancing with respect to the foregoing; and

(k) other Indebtedness of Borrower in an aggregate principal amount not to
exceed $5,000,000 at any one time outstanding.

6.2. Liens. Borrower shall not create, incur, assume or permit to exist any Lien
on or with respect to any property or asset of any kind (including any document
or instrument in respect of goods or accounts receivable) of Borrower, whether
now owned or hereafter acquired, or any income or profits therefrom, or file or
authorize the filing of, or permit any unauthorized filing to remain in effect
for more than 30 days after Borrower obtains knowledge thereof, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC of any State, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes if obligations with respect to such Taxes are not yet due
and payable or are being diligently contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and for which adequate
reserves under GAAP have been established, so long as the aggregate amount of
such Taxes does not exceed $250,000;

(c) statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of thirty days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

Tiptree Credit Agreement

 

78



--------------------------------------------------------------------------------

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, rights of use, rights of access, restrictions
(including zoning restrictions), covenants, licenses, encroachments,
protrusions, and other similar charges, encumbrances and other minor defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of Borrower;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder, and any Liens not created by Borrower that may
affect the underlying fee interest of any leased real property;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(j) non-exclusive licenses of patents, trademarks and other intellectual
property rights granted by Borrower in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of
Borrower;

(k) Liens existing on the Closing Date and described in Schedule 6.2 and any
extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any such Lien; provided, that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which was subject to the Lien so extended, renewed or replaced
(together with Replacement Assets); provided, that no such Lien shall at any
time be extended to cover property or assets other than the property or assets
subject thereto on the Closing Date (together with Replacement Assets);

(l) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;

 

Tiptree Credit Agreement

 

79



--------------------------------------------------------------------------------

(m) pledges and deposits in the ordinary course of business securing insurance
premiums or reimbursement obligations under insurance policies, in each case
payable to insurance carriers that provide insurance to Borrower;

(n) normal and customary Liens, rights of setoff and recoupment rights upon
deposits of cash in favor of banks or other financial institutions relating to
due and unpaid bank fees, bank charges, returned checks and chargebacks, and
other normal and customary obligations associated with the maintenance of
deposit accounts, security accounts and other similar accounts by such banks or
other financial institutions, in each case, other than in connection with the
borrowing of money; and

(o) other Liens securing Indebtedness or other liabilities permitted under
Section 6.1 in an aggregate principal amount not to exceed $5,000,000 at any one
time outstanding.

6.3. [Intentionally Reserved.]

6.4. No Further Negative Pledges. Except with respect to (a) specific property
encumbered by a Lien permitted by Section 6.2 to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to a
permitted Asset Sale, (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements, asset sale agreements, stock sale agreements
and similar agreements entered into to the extent permitted hereunder; provided,
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses, joint venture
agreements, asset sale agreements, stock sale agreements or similar agreements,
as the case may be, (c) restrictions in other Indebtedness incurred in
compliance with Section 6.1 in respect of Liens in favor of parties other than
the Secured Parties, (d) restrictions contained in the Credit Documents or any
related documents, (e) any other agreement that does not restrict in any manner
Liens created pursuant to the Credit Documents on any Collateral securing the
Obligations and does not require the granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Loan Party to secure the Obligations, or (f) any prohibition
or limitation that exists pursuant to applicable laws; provided, that such
restrictions, taken as a whole, are, in the good faith judgment of Borrower, no
more materially restrictive with respect to such encumbrances and restrictions
than those contained in this Agreement, Borrower shall not enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

6.5. Restricted Junior Payments. Borrower shall not declare, order, pay, make or
set apart, or agree to declare, order, pay, make or set apart, any sum for any
Restricted Junior Payment except:

(a) Restricted Junior Payments made by Borrower to holders of its Capital Stock
from Internally Generated Cash;

 

Tiptree Credit Agreement

 

80



--------------------------------------------------------------------------------

(b) [Intentionally Reserved];

(c) so long as no Event of Default exists or would result therefrom,
(A) repurchases or redemptions by Borrower of, or (B) payments to TFI to permit
TFI (or any direct or indirect parent thereof) to repurchase or redeem, in each
case Capital Stock of Borrower or TFI (or any direct or indirect parent thereof)
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of Borrower or TFI or any of their Subsidiaries, upon their death, disability,
retirement, severance or termination of employment or service; provided that the
aggregate cash consideration paid for all such redemptions and payments shall
not exceed (i) $250,000 in any Fiscal Year and (ii) $1,000,000 in the aggregate
after the Closing Date;

(d) Borrower may make Restricted Junior Payments consisting of the repurchase of
Capital Stock deemed to occur upon any “cashless” exercise of stock options,
warrants or other convertible securities;

(e) Permitted Tax Distributions; provided that if any Event of Default exists or
would result therefrom, such Permitted Tax Distributions shall be approved by a
majority of the independent directors of TFI; and

(f) other Restricted Junior Payments in an amount not to exceed $5,000,000 in
the aggregate after the Closing Date.

6.6. [Intentionally Reserved.]

6.7. Investments. Borrower shall not make or own any Investment in any Person,
except:

(a) Investments in Cash and Cash Equivalents; provided that any Investment that
when made complies with the requirements of the definition of “Cash Equivalents”
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements;

(b) Investments in its Subsidiaries;

(c) (i) accounts receivable arising and trade credit granted in the ordinary
course of business and (ii) the endorsement of instruments for collection or
deposit in the ordinary course of business;

(d) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors, and (ii) consisting of deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of Borrower and its Subsidiaries;

 

Tiptree Credit Agreement

 

81



--------------------------------------------------------------------------------

(e) intercompany loans to the extent permitted under Section 6.1(b);

(f) Permitted Acquisitions;

(g) loans and advances to employees of Borrower (i) made in the ordinary course
of business and described on Schedule 6.7, and (ii) any refinancings of such
loans after the Closing Date in an aggregate amount not to exceed $250,000;

(h) Investments existing on the Closing Date and described in Schedule 6.7;

(i) Interest Rate Agreements or currency swap agreements;

(j) non-cash consideration received from any Asset Sales to the extent permitted
by Section 6.9;

(k) deposits, rebates, prepayments and other credits to customers and suppliers
made in the ordinary course of business;

(l) so long as no Event of Default has occurred as continuing at the time of
such Investment, other Investments in Joint Ventures, minority Investments and
other Investments in Persons that will not be Subsidiaries of Borrower; provided
that the aggregate amount of such Investments (excluding any Investments in
CLOs, business development companies, REITs, MLPs or any other entity that is
approved by Administrative Agent) shall not exceed thirty percent (30%) of the
Adjusted Economic Partnership Capital of Borrower at any time and

(m) Investments not otherwise permitted by this Section 6.7; provided that the
aggregate amount of Investments made on or after the Closing Date in reliance on
this clause (determined on the basis of the fair market value of the assets
invested at the time so invested, in the case of non-cash Investments) shall not
exceed $5,000,000 at any time outstanding.

Notwithstanding the foregoing, in no event shall Borrower make any Investment
which results in or facilitates in any manner any Restricted Junior Payment not
otherwise permitted under the terms of Section 6.5.

6.8. Financial Covenants.

(a) Fixed Charge Coverage Ratio. To the extent that, as of the last day of any
Fiscal Quarter, the Net Leverage Ratio is in excess of 35%, Borrower will not
permit the Fixed Charge Coverage Ratio as of the last day of such Fiscal Quarter
to be less than 1.0:1.0.

(b) Maximum Leverage Ratio. Borrower will not permit the Leverage Ratio as of
the last day of any Fiscal Quarter to be greater than 40.0%.

6.9. Fundamental Changes; Disposition of Assets; Acquisitions. Borrower shall
not, enter into any transaction of merger or consolidation, or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease or sub-lease (as lessor or sublessor), exchange, transfer or
otherwise dispose of, in one transaction or a series of

 

Tiptree Credit Agreement

 

82



--------------------------------------------------------------------------------

transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment, the licensing of intellectual property and Capital Expenditures in
the ordinary course of business) the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business or other business unit of any Person, except:

(a) Borrower may be merged with or into any Subsidiary (provided, Borrower shall
be the continuing or surviving Person of such merger) and all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Subsidiary;

(b) conveyances, sales, leases, exchanges, transfers or other dispositions of
assets that do not constitute Asset Sales;

(c) Asset Sales, provided (i) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of Borrower (or similar governing body)),
(ii) no less than 75% thereof shall be paid in Cash or Cash Equivalents
(provided, that for the purposes of this clause (c)(ii), consideration received
in the form of publicly traded securities with no resale restrictions that apply
for longer than 12 months following the date of receipt of such securities shall
be deemed to be Cash (such consideration, “Designated Non-Cash Consideration”))
and (iii) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.13(a);

(d) Permitted Acquisitions;

(e) Investments made in accordance with Section 6.7; and

(f) Borrower may lease (as lessee) or license (as licensee) real or personal
property so long as any such lease or license does not create a Capital Lease
except to the extent permitted by Section 6.1;

(g) leases of personal property and leases, occupancy agreements and subleases
of real property in the ordinary course of business; and

(h) terminations of leases in the ordinary course of business.

6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, Borrower shall not sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law.

6.11. Sales and Lease-Backs. Borrower shall not become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which Borrower (a) has sold or transferred or is to sell or to
transfer to any other Person (other than TFI or any Subsidiary), or (b) intends
to

 

Tiptree Credit Agreement

 

83



--------------------------------------------------------------------------------

use for substantially the same purpose as any other property which has been or
is to be sold or transferred by Borrower to any Person (other than TFI or any
Subsidiary) in connection with such lease.

6.12. Transactions with Affiliates. Borrower shall not enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Borrower;
provided that the foregoing restriction shall not apply to the following:

(a) Borrower may enter into or permit to exist any such transaction if the terms
of such transaction are not less favorable to Borrower than those that might be
obtained at the time from a Person who is not an Affiliate;

(b) any transaction between Borrower and any of its Subsidiaries to the extent
not otherwise prohibited by this Agreement;

(c) indemnity provided to and reasonable and customary fees and expense
reimbursement paid to members of the board of directors (or similar governing
body), officers and employees of Borrower and TFI;

(d) (i) compensation (including bonuses), benefits and indemnification
arrangements for officers and other employees of Borrower and its Subsidiaries
entered into in the ordinary course of business, (ii) any issuance of
Securities, or other payments, awards or grants in Cash or otherwise pursuant
to, or the funding of, employment arrangements, stock options, stock ownership
plans, including restricted stock plans, stock grants, directed share programs,
profits interest plans and other equity based plans and the granting and
stockholder rights of registration rights approved by the TFI’s board of
directors; and (iii) payments or loans (or cancellation of loans) to officers,
directors and employees, subject to the limitations set forth in Section 6.7;

(e) any transaction with an Affiliate where the only consideration paid by
Borrower is Capital Stock of Borrower or TFI;

(f) the existence of, or the performance of obligations under the terms of,
agreements entered into in connection with a Permitted Acquisition or any other
acquisition otherwise permitted by Section 6.7; provided that the aggregate
amount of fees paid to any Affiliate in any such transaction shall not exceed
$1,000,000;

(g) the existence of, and performance by Borrower of its obligations under the
terms of any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed to the Lenders, as in effect on
the Closing Date, and similar agreements that it may enter into thereafter, and
any amendment to any such existing agreement or any such similar agreement
entered into after the Closing Date, in each case to the extent not prohibited
by this Agreement;

(h) Restricted Junior Payments permitted by Section 6.5;

 

Tiptree Credit Agreement

 

84



--------------------------------------------------------------------------------

(i) the entering into of any tax sharing agreement or arrangement and related
payments and transactions; provided that any payments made thereunder comply
with Section 6.5; and

(j) the existence of, and performance by Borrower of its obligations under, the
terms of the agreements set forth on Schedule 6.12, as in effect on the Closing
Date.

6.13. Conduct of Business. From and after the Closing Date, Borrower shall not
engage in any material operations or material business (other than (A) the
ownership of its Subsidiaries and actions reasonably related or incidental
thereto, (B) activities and contractual rights related to or incidental to the
maintenance of its company existence and such ownership, (C) activities
permitted pursuant to the terms of the Credit Documents, (D) performance of its
obligations under the Credit Documents and the other agreements, instruments and
documents evidencing or governing Indebtedness permitted hereunder,
(E) preparing reports to Governmental Authorities and to its shareholders,
(F) holding directors and shareholders meetings, preparing company records and
other company activities required to maintain its separate company structure or
to comply with applicable law, and (G) issuing dividends and making
distributions). Borrower shall not form, create, acquire or incorporate any
Foreign Subsidiary directly owned by Borrower.

6.14. [Intentionally Reserved.]

6.15. Fiscal Year. Borrower shall not change its Fiscal Year-end from
December 31.

6.16. Deposit Accounts. Within 30 days after the Closing Date, Collateral Agent
shall have received duly executed control agreements in form and substance
reasonably satisfactory to Agent with respect to Borrower’s Deposit Accounts
(other than Excluded Accounts) and thereafter, Borrower shall not establish or
maintain any Deposit Account that is not a Controlled Account (other than
Excluded Accounts) and will not deposit proceeds in a Deposit Account that is
not a Controlled Account (other than Excluded Accounts).

6.17. Amendments to Organizational Agreements. Borrower shall not amend or
permit any amendments to Borrower’s Organizational Documents, if such amendment
would be adverse to Administrative Agent or the Lenders in any material respect.

6.18. Prepayments of Certain Indebtedness. Borrower shall not voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity other than (i) the Obligations, (ii) Indebtedness secured by a
Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Section 6.9, and (iii) Permitted
Refinancings permitted by Section 6.1.

 

Tiptree Credit Agreement

 

85



--------------------------------------------------------------------------------

6.19. Limitation on Guaranties of Indebtedness by Subsidiaries. Borrower shall
not permit any of its Subsidiaries to guarantee the payment of any Indebtedness
of Borrower or grant a Lien on any of its assets as security for such guarantee
unless such Subsidiary within thirty (30) days executes and delivers a Guaranty
agreement and a joinder to the Pledge and Security Agreement providing for Liens
on its assets, except that with respect to a guarantee of Indebtedness of
Borrower or any Guarantor:

(a) if such Indebtedness is by its express terms subordinated in right of
payment to the Loans or such Guarantor’s Guaranty, any such guarantee by such
Subsidiary with respect to such Indebtedness and any grant of a Lien shall be
subordinated in right of payment to such Guaranty substantially to the same
extent as such Indebtedness is subordinated to the Loans; and

(b) such Subsidiary waives and shall not in any manner whatsoever claim or take
the benefit or advantage of, any rights of reimbursement, indemnity or
subrogation or any other rights against Borrower or any other Subsidiary as a
result of any payment by such Subsidiary under its Guaranty.

 

SECTION 7. [INTENTIONALLY RESERVED.]

 

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise; or (ii) within three
(3) Business Days after the date due, any interest on any Loan or any fee or any
other amount due hereunder.

(b) Default in Other Agreements. (i) Failure of Borrower to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) in an aggregate principal amount of $2,500,000 or more beyond
the grace period, if any, provided therefor; or (ii) breach or default by
Borrower with respect to any other material term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of Borrower to perform or comply with
any term or condition contained in (i) Section 2.5, Section 5.1(f)(i),
Section 5.2 (with respect to the existence of Borrower), Section 5.3,
Section 5.15 or Section 6, (ii) Section 5.1 (other than Section 5.1(f)(i) and
Section 5.1(q)(iii)), Section 5.6, Section 5.11 or Section 5.15 and such failure
under this clause (ii) shall not have been remedied or waived within ten
(10) Business Days after the earlier of (x) an officer of Borrower becoming
aware of such default, or (y) receipt by Borrower of notice from Administrative
Agent or the Requisite Lenders of such default or (iii) Section 5.1(q)(iii) and
such failure under this clause (iii) shall not have been

 

Tiptree Credit Agreement

 

86



--------------------------------------------------------------------------------

remedied or waived within thirty (30) Business Days after the earlier of (x) an
officer of Borrower becoming aware of such default, or (y) receipt by Borrower
of notice from Administrative Agent or the Requisite Lenders of such default; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by Borrower in any Credit Document or in
any statement or certificate at any time given by Borrower or any of its
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or

(e) Other Defaults Under Credit Documents. Borrower shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (x) an officer of Borrower becoming aware
of such default, or (y) receipt by Borrower of notice from Administrative Agent
or the Requisite Lenders of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; provided that with respect to any Subsidiaries of Borrower
constituting 5% of Economic Partnership Capital in the aggregate for all such
Subsidiaries, any such event in clause (i) or (ii) shall not constitute a
Default or Event of Default; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Borrower or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Borrower or any of its Subsidiaries shall be unable, or shall
fail generally, or admit in writing its inability to pay its debts as such debts

 

Tiptree Credit Agreement

 

87



--------------------------------------------------------------------------------

become due; or the board of directors (or similar governing body) of Borrower or
any of its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); provided that with respect to any Subsidiaries of Borrower
constituting 5% of Economic Partnership Capital in the aggregate for all such
Subsidiaries, any such event in clause (i) or (ii) shall not constitute a
Default or Event of Default; or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case an amount in excess of
$1,000,000 in the case of Borrower and $2,500,000 in the case of any of its
Subsidiaries (in each case, in excess of insurance coverage as to which a
solvent and unaffiliated insurance company has not denied coverage in writing)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unsatisfied, unvacated,
unbonded or unstayed for a period of sixty (60) days (or in any event later than
five (5) days prior to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against Borrower
decreeing the dissolution or split up of Borrower and such order shall remain
undischarged, unbonded, not dismissed or unstayed for a period in excess of
sixty (60) days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
have a Material Adverse Effect; or

(k) Change of Control. Any Change of Control shall occur; or

(l) Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral (other than an immaterial
portion thereof) purported to be covered by the Collateral Documents with the
priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (ii) Borrower shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party; or

(m) TFI. TFI shall (i) have any material liabilities (other than
(A) Indebtedness substantially all of the net proceeds of which are contributed
to or used to purchase Capital Stock of Borrower, (B) liabilities arising under
the Credit Documents or in connection with the transactions permitted under the
Credit Documents, (C) liabilities imposed by law, including tax liabilities, and
other liabilities incidental to its existence, (D) liabilities related to the
ownership of the business of Borrower and its Subsidiaries, including, without
limitation, the issuance and incurrence of Contingent Obligations and guaranties
in respect of Indebtedness, obligations and

 

Tiptree Credit Agreement

 

88



--------------------------------------------------------------------------------

liabilities of Borrower or any of its Subsidiaries), (ii) own any material
assets (other than the Capital Stock of Borrower and its Subsidiaries, cash and
Cash Equivalents), or (iii) engage in any material operations or material
business (other than (A) the ownership of Borrower and its Subsidiaries and
actions reasonably related or incidental thereto, (B) activities and contractual
rights related to or incidental to the maintenance of its corporate existence
and such ownership, (C) activities permitted pursuant to the terms of the Credit
Documents, (D) performance of its obligations under the Credit Documents and the
other agreements, instruments and documents evidencing or governing Indebtedness
of TFI, (E) the issuance and incurrence of Contingent Obligations and guaranties
in respect of Indebtedness, obligations and liabilities of Borrower or any of
its Subsidiaries, (F) holding the cash proceeds of any Restricted Junior
Payments to the extent permitted by this Agreement, (G) filing tax reports and
paying taxes in the ordinary course, (H) preparing reports to Governmental
Authorities and to its shareholders, (I) holding directors and shareholders
meetings, preparing corporate records and other corporate activities required to
maintain its separate corporate structure or to comply with applicable law, and
(J) issuing dividends and making distributions);

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, (A) the Commitments,
if any, of each Lender having such Commitments shall immediately terminate;
(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by Borrower: (I) the unpaid principal amount
of and accrued interest on the Loans, and (II) all other Obligations; and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

SECTION 9. AGENTS

9.1. Appointment of Agents. Fortress is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Fortress, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents and Lenders and Borrower shall not have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall

 

Tiptree Credit Agreement

 

89



--------------------------------------------------------------------------------

have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any Agent any obligations in respect hereof or any of the
other Credit Documents except as expressly set forth herein or therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of Borrower to any Agent or any Lender
in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of Borrower or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence, bad faith or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order. Each Agent shall be entitled to refrain from any
act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).

 

Tiptree Credit Agreement

 

90



--------------------------------------------------------------------------------

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Term Loan on the Closing Date, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

(c) Each Lender (i) represents and warrants that as of the Closing Date neither
such Lender nor its Affiliates or Fund Affiliates owns or controls, or owns or
controls any Person owning or controlling, any trade debt or Indebtedness of
Borrower (other than the Obligations) or any Capital Stock of Borrower and
(ii) covenants and agrees that from and after the Closing Date neither such
Lender nor its Affiliates or Fund Affiliates shall purchase any trade debt or
Indebtedness of Borrower (other than the Obligations) or Capital Stock described
in clause (i) above without the prior written consent of the Administrative
Agent.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Indemnitee Agent Party in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents
or otherwise in its capacity as such Indemnitee Agent Party in

 

Tiptree Credit Agreement

 

91



--------------------------------------------------------------------------------

any way relating to or arising out of this Agreement or the other Credit
Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Indemnitee Agent
Party’s gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final, non-appealable order. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; provided further this sentence shall
not be deemed to require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent.

(a) Administrative Agent and Collateral Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to Lenders and Borrower. Upon any
such notice of resignation, Requisite Lenders shall have the right, upon five
(5) Business Days’ notice to Borrower to appoint a successor Administrative
Agent and Collateral Agent subject to approval by Borrower (which approval
(i) shall not be unreasonably withheld or delayed and (ii) shall not be required
during the continuance of an Event of Default). Upon the acceptance of any
appointment as Administrative Agent and Collateral Agent hereunder by a
successor Administrative Agent and Collateral Agent, that successor
Administrative Agent and Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and Collateral Agent and the retiring Administrative Agent
and Collateral Agent shall promptly (i) transfer to such successor
Administrative Agent and Collateral Agent all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent and Collateral Agent under the
Credit Documents, and (ii) execute and deliver to such successor Administrative
Agent and Collateral Agent such amendments to financing statements, and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent and Collateral Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent and Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Administrative Agent’s and
Collateral Agent’s resignation hereunder as Administrative Agent and Collateral
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent and
Collateral Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent and
Collateral Agent may assign their rights and duties as Administrative Agent and
Collateral

 

Tiptree Credit Agreement

 

92



--------------------------------------------------------------------------------

Agent hereunder to an Affiliate of Fortress without the prior written consent
of, or prior written notice to, Borrower or the Lenders; provided that Borrower
and the Lenders may deem and treat such assigning Administrative Agent and
Collateral Agent as the Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Borrower and
the Lenders of such assignment. Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

9.8. Collateral Documents.

(a) Agents under Collateral Documents. Each Lender hereby further authorizes
Administrative Agent or Collateral Agent, as applicable, on behalf of and for
the benefit of Lenders, to be the agent for and representative of Lenders with
respect to the Collateral and the Collateral Documents. Subject to Section 10.5,
without further written consent or authorization from Lenders, Administrative
Agent or Collateral Agent, as applicable may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.5) have otherwise consented, or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented. In addition, any Lien on any property
granted to or held by Collateral Agent under any Credit Document shall be
automatically released upon termination of the Commitments and payment in full
of all Obligations (other than contingent indemnification obligations not yet
accrued and payable), or. Upon at least two (2) Business Days’ prior written
request by Borrower, Collateral Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens upon any Collateral described in the
immediately preceding sentence.

(b) Right to Realize on Collateral. Anything contained in any of the Credit
Documents to the contrary notwithstanding, Borrower, Administrative Agent,
Collateral Agent and each Lender hereby agree that (i) no Lender shall have any
right individually to realize upon any of the Collateral, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by Administrative Agent, on behalf of Lenders in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale, Collateral Agent or any Lender may be the purchaser of any or all
of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 

Tiptree Credit Agreement

 

93



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Borrower,
Collateral Agent or Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, or sent by telefacsimile or United States
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile, or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided no
notice to any Agent shall be effective until received by such Agent.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the Administrative Agent’s
reasonable and documented out-of-pocket costs and expenses in connection with
the preparation of the Credit Documents (including, without limitation, all
reasonable and documented out-of-pocket costs and expense of due diligence) and
any consents, amendments, waivers or other modifications thereto; (b) all of its
costs of furnishing all opinions by counsel for Borrower and all the reasonable
and documented fees, expenses and disbursements of one counsel to Agents in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower;
(c) all the reasonable and documented out-of-pocket costs and expenses of
creating and perfecting Liens in favor of Collateral Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, title insurance premiums and reasonable and
documented fees, expenses and disbursements of one counsel to the Agents;
(d) all other reasonable and documented out-of-pocket costs and expenses
incurred by each Agent in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (e) after
the occurrence of an Event of Default, all costs and expenses (including,
without limitation, the reasonable and documented fees and expenses of one
counsel for the Administrative Agent and the Lenders with respect thereto)
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from Borrower hereunder or under the other Credit
Documents by reason of such Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless, each Agent and Lender, their Affiliates and their respective
officers, directors, employees and agents of each Agent and each Lender (each,
an “Indemnitee”), from and against any and all Indemnified

 

Tiptree Credit Agreement

 

94



--------------------------------------------------------------------------------

Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; provided Borrower shall not have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liabilities (i) to the extent such
Indemnified Liabilities arise from the gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable judgment, of that Indemnitee (or its Affiliates or any of their
respective officers, directors, employees or agents of such Indemnitee or such
Indemnitee’s Affiliates) (each, a “related party” of such Indemnitee),
(ii) relating to disputes among Indemnitees (other than the Agents in their
capacities as such and other than conduct involving Borrower), (iii) are
determined by a court of competent jurisdiction to have resulted from a material
breach by such Indemnitee or any of its related parties of its obligations under
this Agreement, or (iv) that relate to environmental liabilities and are
incurred solely following foreclosure by an Agent or following an Agent or any
Lender having become the successor-in-interest to Borrower and are attributable
to acts of such Indemnitee. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. This Section 10.3(a) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(b) To the extent permitted by applicable law, Borrower agrees not to assert,
and hereby waives, any claim against the Lenders, Agents and their respective
Affiliates, directors, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and Borrower hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by Borrower at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to Borrower or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of Borrower (in whatever currency) against and on account of the
obligations and liabilities of Borrower to such Lender hereunder and under the
other Credit Documents, including all claims of any nature or description
arising out of or

 

Tiptree Credit Agreement

 

95



--------------------------------------------------------------------------------

connected hereto or with any other Credit Document, irrespective of whether or
not (a) such Lender shall have made any demand hereunder, (b) the principal of
or the interest on the Loans or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured or (c) such
obligation or liability is owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Borrower therefrom, shall in any event
be effective without the written concurrence of the Requisite Lenders, except
the Administrative Agent may, with the consent of Borrower only, amend, modify
or supplement this Agreement (i) to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender, (ii) to enter into additional or
supplemental Collateral Documents, and (iii) to release Collateral in accordance
with Section 9 of this Agreement and the Collateral Documents.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note of any Lender
without the written consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an extension of the scheduled final maturity;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment)
required by Section 2.11 of any Loan held by any Lender without the written
consent of such Lender;

(iii) [Intentionally Reserved.]

(iv) reduce the rate of interest on any Loan held by any Lender (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.9) without the written consent of such Lender or any fee payable
hereunder to any Lender without the written consent of such Lender;

(v) extend the time for payment of any such interest or fees without the written
consent of all the Lenders directly affected thereby (it being understood that
the waiver of any mandatory prepayment shall not constitute an extension of any
time for payment of interest or fees);

(vi) reduce the principal amount of any Loan held by a Lender without the
written consent of such Lender;

 

Tiptree Credit Agreement

 

96



--------------------------------------------------------------------------------

(vii) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided
that, with the consent of Administrative Agent and the Requisite Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments and the Term Loans are included on the
Closing Date;

(ix) release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or

(x) consent to the assignment or transfer by Borrower of any of its rights and
obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Borrower
therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender; or

(ii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by Borrower, on
Borrower.

(e) Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder and the Commitment and Loans of such Defaulting
Lender shall not be included in determining whether all Lenders or the Requisite
Lenders have taken or may take any action hereunder, except that the Commitment
of such Lender may not be increased or extended without the consent of such
Lender.

 

Tiptree Credit Agreement

 

97



--------------------------------------------------------------------------------

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Borrower’s rights or
obligations hereunder may not be assigned or delegated by Borrower without the
prior written consent of all Lenders, and no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, Indemnitee
Agent Parties under Section 9.6, Indemnitees under Section 10.3, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans, absent manifest error.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

(i) to any Person meeting the criteria of clause (i)(a) of the definition of the
term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the prior
written consent of Administrative Agent; provided each such assignment pursuant
to this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
$5,000,000 (or such lesser amount as may be agreed to by Administrative Agent or
as shall constitute the aggregate amount of the Commitments and Loans of the
assigning Lender).

provided, however, notwithstanding the foregoing, (A) such Person shall have
been approved by Borrower (which consent shall (x) not be unreasonably withheld
or delayed, (y) be deemed to have been given if Borrower has not responded
within 10 business days of a request for such consent and (z) not be required
during the continuance of an Event of Default), and (B) upon the occurrence and
during the continuance of an Event of Default, Eligible Assignee shall be deemed
to include any Person with the prior written consent of Administrative Agent.

 

Tiptree Credit Agreement

 

98



--------------------------------------------------------------------------------

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income Tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.19(f).

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower and shall maintain a copy of such
Assignment Agreement.

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; (iii) it will make or invest in, as
the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control); and (iv) such
Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of Borrower other than the
Obligations or any Capital Stock of Borrower.

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a Lender hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a Lender for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter

 

Tiptree Credit Agreement

 

99



--------------------------------------------------------------------------------

as practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Borrower, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, or (iii) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating. Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (c) of
this Section; provided (i) a participant shall not be entitled to receive any
greater payment under Section 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent, and (ii) a participant shall not be
entitled to the benefits of Section 2.19 unless Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Borrower, to comply with Sections 2.19, 2.20 and 2.22 as though it
were a Lender. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender. Any Lender that sells a participation hereunder shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each participant and the principal amount of
each participant’s interest in the Loans, Commitments or other Obligations (the
“Participant Register”); provided that no Lender shall be required to disclose
or share the information contained in such Participant Register with Borrower or
any other Person, except as required by law. The entries in the Participant
Register shall be conclusive in the absence of manifest error.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including, without limitation, any Federal Reserve

 

Tiptree Credit Agreement

 

100



--------------------------------------------------------------------------------

Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided no Lender, as between Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge; provided further in no event shall the applicable Federal Reserve
Bank, pledgee or trustee be considered to be a Lender or be entitled to require
the assigning Lender to take or omit to take any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Borrower set forth in Sections 2.17(c), 2.18, 2.19, 10.2, 10.3,
10.4, and 10.10 and the agreements of Lenders set forth in Sections 2.16, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Interest Rate Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of Borrower or any other
Person or against or in payment of any or all of the Obligations. To the extent
that Borrower makes a payment or payments to Administrative Agent or Lenders (or
to Administrative Agent, on behalf of Lenders), or Administrative Agent,
Collateral Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Tiptree Credit Agreement

 

101



--------------------------------------------------------------------------------

10.11. Severability. In case any provision in or obligation hereunder or any
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
Agent or Requisite Lenders (as applicable), it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and any Note
or otherwise with respect to the Obligations shall be taken in concert and at
the direction or with the consent of Agent or Requisite Lenders (as applicable).

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
BORROWER ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY
OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (d) AGREES THAT EACH PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY OTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

Tiptree Credit Agreement

 

102



--------------------------------------------------------------------------------

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding Borrower and its Subsidiaries and their businesses
identified as such by Borrower and obtained by such Agent or Lender pursuant to
the requirements hereof in accordance with such Agent’s or Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Borrower that, in any event, a Lender may make
(i) disclosures of such information to Affiliates of such Lender and to their
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (and to other persons authorized by a Lender or an Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in Interest Rate Agreements (provided such
counterparties and advisors are advised of and agree to be bound by the
provisions of this Section 10.17), (iii) disclosures to any rating agency when
required by it,

 

Tiptree Credit Agreement

 

103



--------------------------------------------------------------------------------

(iv) disclosures to any Lender’s financing sources, (v) disclosures required or
requested by any Governmental Authority or representative thereof, the NAIC, any
regulatory authority having authority over such Person (including any internal
or external self-regulatory authority) or pursuant to legal or judicial process;
provided that, unless specifically prohibited by applicable law or court order,
each Agent and each Lender shall make reasonable efforts to notify Borrower of
any request by any Governmental Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender or such Agent by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information, (vi) disclosures required by applicable laws or regulations
or by any subpoena or similar legal process, provided that unless specifically
prohibited by applicable law or court order, each Agent and each Lender shall
make reasonable efforts to notify Borrower of any such disclosure, and
(vii) disclosures in connection with the exercise of any remedies hereunder or
under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder. Notwithstanding the foregoing, there shall be no duty to protect the
confidentiality of information that: (a) is already in an Agent’s or a Lender’s
possession prior to disclosure by Borrower and is not known by such Agent or
Lender to be otherwise subject to an obligation of confidentiality to Borrower;
(b) becomes available to an Agent or a Lender (as applicable) from a source
other than Borrower; provided that such source is not known by such Agent or
Lender to be in breach of an obligation of confidentiality to Borrower with
respect to such information; (c) is or becomes publicly available (other than as
a result of disclosure by an Agent or a Lender in breach of the terms herein);
or (d) is independently developed by an Agent or a Lender (as
applicable) without reference to the information disclosed by Borrower. Neither
any Agent, any Lender nor Borrower shall issue any news releases and/or publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and/or other appropriate media (which may include
use of logos of Borrower) except (i) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or other applicable law or (ii) with the prior approval of the Administrative
Agent and Borrower, such approval not to be unreasonably withheld, delayed or
conditioned.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if

 

Tiptree Credit Agreement

 

104



--------------------------------------------------------------------------------

the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower. In determining
whether the interest contracted for, charged, or received by Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of an original manual executed counterpart of this Agreement.

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

10.22. No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Credit Document),
Borrower acknowledges and agrees that: (a)(i) the arranging and other services
regarding this Agreement provided by Administrative Agent are arm’s-length
commercial transactions between Borrower, on the one hand, and Administrative
Agent on the other hand, (ii) Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents; (b)(i) each of Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Borrower or any other Person and (ii) none of
Administrative Agent or any Lender has any obligation to Borrower or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (c) Administrative Agent and the Lenders may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower and its

 

Tiptree Credit Agreement

 

105



--------------------------------------------------------------------------------

Affiliates, and neither Administrative Agent nor any Lender has any obligation
to disclose any of such interests to Borrower or any of its Affiliates. To the
fullest extent permitted by law, Borrower hereby waives and releases any claims
that it may have against each of Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[remainder of page intentionally left blank]

 

Tiptree Credit Agreement

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

TIPTREE OPERATING COMPANY, LLC,

as Borrower

By:  

/s/ Geoffrey Kauffman

  Name:   Geoffrey Kauffman   Title:   President and Chief Executive Officer

 

Tiptree Credit Agreement

 



--------------------------------------------------------------------------------

AGENTS AND LENDERS: FORTRESS CREDIT CORP., as Administrative Agent, Lead
Arranger and Collateral Agent By:  

/s/ Glenn P. Cummins

  Name:   Glenn P. Cummins   Title:   Chief Financial Officer

 

FORTRESS CREDIT CORP., as a Lender By:  

/s/ Glenn P. Cummins

  Name:   Glenn P. Cummins   Title:   Chief Financial Officer

 

Tiptree Credit Agreement

 



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AGREEMENT

Term Loan Commitments

 

Lender

   Term Loan Commitment      Pro
Rata Share  

FORTRESS CREDIT CORP.

   $ 50,000,000.00         100 %    

 

 

    

 

 

 

Total

   $ 50,000,000.00         100 %    

 

 

    

 

 

 

 

Tiptree Credit Agreement

 



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AGREEMENT

Notice Addresses

Borrower:

c/o Tiptree Operating Company, LLC

780 Third Avenue

New York, New York 10017

Attention: Geoffrey Kauffman

Telecopier: (212) 446-1409

Agents and Lenders:

FORTRESS CREDIT CORP.

as Administrative Agent, Collateral Agent,

Lead Arranger and Lender

Fortress Credit Corp.

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: Constantine M. Dakolias, President

Telecopier: (646) 224-8716

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Jay M. Ptashek

Telecopier: (212) 446-6460

 

Tiptree Credit Agreement

 